Exhibit 10.1

IASIS (PROJECT IGNITE) MASTER AGREEMENT

BY AND AMONG

STEWARD HEALTH CARE SYSTEM LLC

(“STEWARD”)

AND

MPT OF MESA, LLC, MPT OF WEST MONROE, LLC,

MPT OF PORT ARTHUR, LLC, MPT OF WEST VALLEY CITY, LLC,

MPT OF HOPE-STEWARD, LLC, MPT OF ODESSA-STEWARD, LLC,

MPT OF HOUSTON-STEWARD, LLC, MPT OF PHOENIX-STEWARD, LLC,

MPT OF PHOENIX BEHAVIORAL-STEWARD, LLC, MPT OF SALT LAKE CITY-STEWARD,

LLC, MPT OF SAN ANTONIO-STEWARD, LLC, MPT OF TEMPE-STEWARD, LLC, MPT OF

TEXARKANA-STEWARD, LLC, MPT OF LAS VEGAS-STEWARD, LLC, MPT OF LAYTON-

STEWARD, LLC, MPT OF WEST JORDAN-STEWARD, LLC, MPT OF HOUSTON RE -

STEWARD, LLC, MPT OF LAYTON RE - STEWARD, LLC, MPT OF MARICOPA RE -

STEWARD, LLC, MPT OF ODESSA RE - STEWARD, LLC, MPT OF OGDEN RE - STEWARD,

LLC, MPT OF PHOENIX RE - STEWARD, LLC, MPT OF PORT ARTHUR RE - STEWARD,

LLC, MPT OF WOODLAND PARK RE - STEWARD, LLC, MPT OF SAN ANTONIO RE -

STEWARD, LLC, MPT OF LEHI-STEWARD, LLC AND MPT SYCAMORE OPCO, LLC

(COLLECTIVELY, “MPT PARTIES”)

Effective Date: May 18, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS      3  

Section 1.1

   Certain Defined Terms      3  

Section 1.2

  

Interpretation

     10   ARTICLE II DESCRIPTION OF TRANSACTIONS      10  

Section 2.1

  

Acquisition Loan

     10  

Section 2.2

  

Joinder and Amendment to Existing MPT Obligation Documents

     10  

Section 2.3

  

No Assumption of Liabilities

     11   ARTICLE III PRORATIONS AND ALLOCATION OF      11   PURCHASE PRICE AND
MORTGAGE LOAN AMOUNTS      11  

Section 3.1

  

Taxes, Rentals, Utilities

     11  

Section 3.2

  

Allocation of Purchase Price

     11   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF STEWARD      12  

Section 4.1

  

Existence; Good Standing; Enforceability

     12  

Section 4.2

  

No Conflict; Consents

     13  

Section 4.3

  

Litigation

     13  

Section 4.4

  

Absence of Conduct; Undisclosed Liabilities

     13  

Section 4.5

  

No Brokers

     13  

Section 4.6

  

Patriot Act Compliance

     14  

Section 4.7

  

No Misrepresentation, Default or Waiver under Realty Agreement

     14  

Section 4.8

  

No Misrepresentation, Default or Waiver under MPT Obligation

     

Documents or Merger Documents

     14   ARTICLE V REPRESENTATIONS AND WARRANTIES BY MPT PARTIES      14  

Section 5.1

  

Existence; Good Standing; Enforceability

     14  

Section 5.2

  

No Conflict; Consents

     15  

Section 5.3

  

Litigation

     16  

Section 5.4

  

Brokers

     16  

Section 5.5

  

Available Funds; Financing

     16   ARTICLE VI PRE-CLOSING COVENANTS      16  

Section 6.1

  

Cooperation

     16  

Section 6.2

  

Collateral Assignments

     17  

Section 6.3

  

Mutual Covenants

     17  

Section 6.4

  

Constituent Documents of the New Steward Lessees and New Steward

     

Borrowers

     17  

Section 6.5

  

Debt Financing

     18  

Section 6.6

  

Realty Agreement

     18   ARTICLE VII CLOSING CONDITIONS      19  

Section 7.1

  

Conditions to the Acquisition Loan

     19  

Section 7.2

  

Conditions to the Other Obligations of Steward

     19  

Section 7.3

  

Conditions to the Other Obligations of MPT Parties

     20   ARTICLE VIII CLOSING      21  

Section 8.1

  

Acquisition Loan

     21  

Section 8.2

  

Closing Date

     21  

Section 8.3

  

Steward Deliverables

     21  

Section 8.4

  

MPT Parties’ Deliverables

     23   ARTICLE IX TERMINATION      24  

Section 9.1

  

Termination

     24  

Section 9.2

  

Notice and Effect

     24  

Section 9.3

  

Reverse Termination Fee and Reimbusement of Expenses

     24  

 

i



--------------------------------------------------------------------------------

ARTICLE X CERTAIN POST-CLOSING COVENANTS      25  

Section 10.1

  

Merger Transaction Losses

     25  

Section 10.2

  

Tenant Estoppels

     25  

Section 10.3

  

Collateral Assignments

     26   ARTICLE XI INDEMNIFICATION      26  

Section 11.1

  

Steward’s Agreement to Indemnify

     26  

Section 11.2

  

MPT Parties’ Agreement to Indemnify

     26  

Section 11.3

  

Notification and Defense of Claims

     26  

Section 11.4

  

Investigations

     27  

Section 11.5

  

Exclusive Remedy

     28  

Section 11.6

  

Treatment of Indemnification Payments

     28   ARTICLE XII REPRESENTATIVES OF PARTIES      28  

Section 12.1

  

MPT Parties

     28   ARTICLE XIII MISCELLANEOUS      28  

Section 13.1

  

Notices

     28  

Section 13.2

  

Disclosure Schedules

     29  

Section 13.3

  

Assignment

     30  

Section 13.4

  

Severability

     30  

Section 13.5

  

Expenses

     31  

Section 13.6

  

Governing Law

     31  

Section 13.7

  

Jurisdiction and Venue

     31  

Section 13.8

  

Waiver of Jury Trial

     31  

Section 13.9

  

Specific Performance and Remedies

     31  

Section 13.10

  

Entire Agreement; Modification

     32  

Section 13.11

  

Extension; Waiver

     33  

Section 13.12

  

Joint Drafting

     33  

Section 13.13

  

Counterparts

     33  

Section 13.14

  

Binding Effect; No Third Part Beneficiaries

     33  

Section 13.15

  

Exhibits within Exhibits

     33  

Section 13.16

  

No Recourse

     33  

Section 13.17

  

Electronically Transmitted Signatures

     34  

Section 13.18

  

Necessary Actions

     34  

Section 13.19

  

Public Announcements

     34  

 

Exhibit A    New Steward Lessees Exhibit B    Form of Acquisition Note Exhibit C
   Form of Assignment of Rents and Leases of the New Steward Lessees Exhibit D
   Form of Assignment of Rents and Leases of the New Steward Borrowers Exhibit E
   Form of Joinder and Amendment to Master Lease Exhibit F    Form of Joinder
and Amendment o Mortgage Loan Agreement Exhibit G    Form of New Stand-Alone
Mortgages Exhibit H    Form of New Stand-Alone Promissory Notes Exhibit I   
Form of New Stand-Alone Security Agreements Exhibit J    Form of Omnibus
Amendment to Security Documents Exhibit K    Form of Realty Agreement

 

ii



--------------------------------------------------------------------------------

IASIS (PROJECT IGNITE) MASTER AGREEMENT

THIS IASIS (PROJECT IGNITE) MASTER AGREEMENT (“Agreement”) is made and entered
into effective as of the 18th day of May, 2017, by and among STEWARD HEALTH CARE
SYSTEM LLC, a Delaware corporation (“Steward”), and MPT OF MESA, LLC, MPT OF
WEST MONROE, LLC, MPT OF PORT ARTHUR, LLC, MPT OF WEST VALLEY CITY, LLC, MPT OF
HOPE-STEWARD, LLC, MPT OF ODESSA-STEWARD, LLC, MPT OF HOUSTON-STEWARD, LLC, MPT
OF PHOENIX-STEWARD, LLC, MPT OF PHOENIX BEHAVIORAL-STEWARD, LLC, MPT OF SALT
LAKE CITY-STEWARD, LLC, MPT OF SAN ANTONIO-STEWARD, LLC, MPT OF TEMPE-STEWARD,
LLC, MPT OF TEXARKANA-STEWARD, LLC, MPT OF LAS VEGAS-STEWARD, LLC, MPT OF
LAYTON-STEWARD, LLC, MPT OF WEST JORDAN-STEWARD, LLC, MPT OF HOUSTON RE -
STEWARD, LLC, MPT OF LAYTON RE - STEWARD, LLC, MPT OF MARICOPA RE - STEWARD,
LLC, MPT OF ODESSA RE - STEWARD, LLC, MPT OF OGDEN RE - STEWARD, LLC, MPT OF
PHOENIX RE - STEWARD, LLC, MPT OF PORT ARTHUR RE - STEWARD, LLC, MPT OF WOODLAND
PARK RE - STEWARD, LLC, MPT OF SAN ANTONIO RE - STEWARD, LLC, MPT OF
LEHI-STEWARD, LLC and MPT SYCAMORE OPCO, LLC, each a Delaware limited liability
company (collectively, the “MPT Parties”). Steward and the MPT Parties are
herein sometimes referred to individually as a “Party” and collectively, as the
“Parties.”

W I T N E S S E T H:

WHEREAS, IASIS Healthcare Corporation, a Delaware corporation (“IASIS”), and
certain of its Affiliates (IASIS and each such Affiliate are referred to herein
an “IASIS Seller Party” and collectively the “IASIS Seller Parties”) and each of
the MPT Parties listed on EXHIBIT A attached hereto under the heading “New MPT
Lessors” (collectively, the “New MPT Lessors”) are parties to that certain Real
Property Asset Purchase Agreement, dated of even date herewith (as amended,
modified, supplemented and/or restated from time to time and including any
schedules and exhibits thereto, the “Purchase Agreement”);

WHEREAS, pursuant to the Purchase Agreement: (i) the applicable IASIS Seller
Parties shall sell and the applicable New MPT Lessors shall purchase Owned Real
Property and certain related Acquired Assets (each as defined below), and
(ii) the existing MPT-IASIS Leases (as defined below) relating to MPT Real
Property shall be terminated, all as further described in the Purchase Agreement
(collectively, the “Purchase Transaction”);

WHEREAS, immediately following consummation of the Purchase Transaction, MPT
SYCAMORE OPCO, LLC, a Delaware limited liability company or its designee (the
“MPT Acquisition Lender”) shall loan to Ignite Merger Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of Steward (the “Merger Sub”), the sum
of Seven Hundred Million and No/100 Dollars ($700,000,000.00) (the “Acquisition
Loan”), which shall be evidenced by the Acquisition Note (as defined below);

WHEREAS, immediately following the closing of the Purchase Transaction and the
Acquisition Loan, the Merger Sub will merge with and into IASIS pursuant to the
terms and conditions of that certain Agreement and Plan of Merger, dated of even
date herewith, by and among Steward, Merger Sub, IASIS and Shareholder
Representative Services LLC, a Colorado limited liability company (as the same
may be amended, modified or supplemented from time to time, the “Merger
Agreement”), and IASIS (as the surviving entity) shall become a wholly owned
subsidiary of Steward (the “Merger”) and the Acquisition Loan will by operation
of law become the obligation of IASIS as successor-by-merger;

 

1



--------------------------------------------------------------------------------

WHEREAS, each of the Affiliates of IASIS listed on EXHIBIT A attached hereto
under the heading “New Steward Lessees” (collectively, the “New Steward
Lessees”) shall become an Affiliate of Steward upon consummation of the Merger
and, immediately following the closing of the Purchase Transaction and the
Merger, the New Steward Lessees and the applicable Owned Real Property and MPT
Real Property will be joined to the Master Lease (as defined below), and such
Owned Real Property and MPT Real Property will be leased to the New Steward
Lessees pursuant to the Master Lease;

WHEREAS, each of the Affiliates of IASIS listed on EXHIBIT A attached hereto
under the heading “New Steward Borrowers” (collectively, the “New Steward
Borrowers”) shall become an Affiliate of Steward upon consummation of the Merger
and, immediately following the closing of the Merger and the Purchase
Transaction: (i) the New Steward Borrowers and each of the MPT Parties listed on
EXHIBIT A attached hereto under the heading “New MPT Lenders” (collectively, the
“New MPT Lenders”) shall enter into the Realty Agreement (as defined below),
pursuant to which each of the New Steward Borrowers will borrow and each of the
New MPT Lenders shall loan the New Mortgage Loan Amounts (as defined below);
(ii) the New Steward Borrowers and the applicable Mortgaged Real Property (as
defined below) will be joined to the Mortgage Loan Agreement (as defined below)
on an individual (and not joint and several) basis, which will be further
amended to address the transactions contemplated herein; (iii) each of the New
Steward Borrowers, as applicable, will execute and deliver the New Stand-Alone
Promissory Notes, the New Stand-Alone Mortgages, and the New Stand-Alone
Security Agreements (each as defined below) and the other documents contemplated
herein; and (iv) contemporaneously therewith, Steward will cause (A) each of the
New Steward Borrowers to use the proceeds of the New Mortgage Loan Amounts to
pay off all exiting intercompany loans from their Affiliates, including any
intercompany loans due to IASIS (“Existing Intercompany Loans”), (B) the New
Steward Borrowers to use the balance of the proceeds of the New Mortgage Loan
Amounts to make new intercompany loans to IASIS in such amounts and on such
terms and conditions to be agreed upon by the parties hereto (the “Mirror
Loans”), and (C) IASIS to immediately use all of the proceeds of the Mirror
Loans, together with all proceeds received from the payoff of the Existing
Intercompany Loans, to pay the outstanding balance of the Acquisition Loan in
full (collectively, the “Mortgage Transactions” and, together with the Purchase
Transactions, the Merger, and the other transactions contemplated in the Merger
Documents (as defined below), the Realty Agreement, and the other Transaction
Documents (as defined below), collectively, the “Transactions”);

WHEREAS, certain Affiliates of the MPT Parties (collectively, the “MPT
Obligees”) and certain Affiliates of Steward (collectively, the “Steward
Obligors”) are currently parties to a number of agreements, including, without
limitation, (i) the aforementioned Master Lease and Mortgage Loan Agreement,
(ii) the Security Agreement, dated October 3, 2016, (iii) the Guaranty, dated
October 3, 2016, (iv) the Guaranty, dated effective May 1, 2017, (v) the Pledge
Agreement, dated October 3, 2016, (vi) the Environmental Indemnification
Agreement, dated October 3, 2016, (vii) the Noncompetition Agreement, dated
October 3, 2016, and (viii) various mortgages and deeds of trust, memoranda of
leases, assignments of rents and leases, and other documents previously entered
into in connection with the Master Lease and the Mortgage Loan Agreement (as any
of the same have been or may hereafter be modified, amended or restated from
time to time, and any other agreements and documents hereafter entered into in
connection with the transactions contemplated therein, the “MPT Obligation
Documents”), evidencing and securing various obligations owed by such Steward
Obligors to the MPT Obligees; and

WHEREAS, as a result of the direct and indirect benefits to be received by the
Steward Parties (as defined below) and the Steward Obligors by virtue of MPT
Parties’ participating in and consummating the Transactions, the Steward Parties
and the Steward Obligors desire to enter into the Transaction Documents (as
defined below), including without limitation (i) the Steward Parties and Steward
Obligors entering into various joinders and amendments to the MPT Obligation
Documents together with various new agreements as contemplated herein, each
evidencing and securing various

 

2



--------------------------------------------------------------------------------

obligations owed by the Steward Parties and the Steward Obligors to the MPT
Parties and certain of their Affiliates, and (ii) the New Steward Lessees and
New Steward Borrowers entering into certain Assignments of Rents and Leases (as
defined below) in favor of the applicable MPT Parties.

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINED TERMS

Section 1.1    Certain Defined Terms. Capitalized terms used herein shall have
the respective meanings ascribed to them in this Section 1.1.

“Acquisition Loan” has the meaning set forth in the preamble hereof.

“Acquisition Note” means that certain Promissory Note, made by the Merger Sub in
favor of and for the benefit of the MPT Acquisition Lender, which shall evidence
the Acquisition Loan and which shall be in substantially the form attached
hereto as EXHIBIT B.

“Affiliate” means, with respect to any Person (i) any Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person, or (ii) any other Person that owns, beneficially, directly or
indirectly, 25% or more of the outstanding capital stock, shares or Equity
Interests of such Person. For the purposes of this definition, “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities or otherwise; provided, that, neither Cerberus Capital
Management, L.P., or any of its Affiliates (other than Steward and its
subsidiaries) nor Ralph de la Torre, M.D. shall be deemed to be an Affiliate of
the Steward Parties.

“Agreement” has the meaning set forth in the preamble hereof.

“Assignments of Rents and Leases “ means, collectively, the Assignments of Rents
and Leases of the New Steward Lessees and the Assignments of Rents and Leases of
the New Steward Borrowers.

“Assignments of Rents and Leases of the New Steward Lessees” means the various
Assignments of Rents and Leases entered into at Closing between New Steward
Lessees, on the one hand, and the New MPT Lessors and the New MPT Lenders, on
the other hand, pursuant to which each of the New Steward Lessees and the New
Steward Borrowers assign to the New MPT Lessors and the New MPT Lenders all of
the Tenant Leases, rents and warranties more particularly described therein and
which shall be in substantially the form attached hereto as EXHIBIT C.

“Assignments of Rents and Leases of the New Steward Borrowers” means the various
Assignments of Rents and Leases entered into at Closing between the New Steward
Borrowers, on the one hand, and the New MPT Lessor and the New MPT Lenders, on
the other hand, pursuant to which each of the New Steward Lessees and the New
Steward Borrowers assign to the New MPT Lessors and the New MPT Lenders all of
the Tenant Leases, rents and warranties more particularly described therein and
which shall be in substantially the form attached hereto as EXHIBIT D.

“Business Day” has the meaning set forth in the Purchase Agreement.

 

3



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 8.1 hereof.

“Closing Date” has the meaning set forth in Section 8.1 hereof.

“Collateral Assignments” means collateral assignments from New Steward Lessees
and New Steward Borrowers of the Collateral Leases, in form and substance
reasonably satisfactory to the Parties and otherwise consistent with the MPT
Obligation Documents.

“Collateral Leases” means all leases of real property necessary for the
operation of the business as currently conducted at the Real Property (except
for any medical office building leases) where any of the New Steward Lessees or
New Steward Borrowers is the tenant, including any ground leases and any leases
for parking.

“Constituent Documents” means, for any corporation, partnership, limited
partnership, limited liability company or other organization, its Charter,
Articles of Incorporation or Articles of Formation, Certificate of Incorporation
or Certificate for Formation, bylaws, partnership agreement, operating
agreement, limited liability company agreement, certificate of limited
partnership, and other similar formation and governance documents, each as
amended to the relevant date.

“Contract” shall have the meaning ascribed thereto in the Purchase Agreement.

“Encumbrances” shall have the meaning ascribed thereto in the Purchase
Agreement.

“Excluded Liabilities” has the meaning set forth in Section 2.3.

“Existing Intercompany Loans” has the meaning set forth in the recitals hereof.

“Facilities” means the portfolio of community-based healthcare facilities
located on the Real Property.

“GAAP” shall have the meaning ascribed thereto in the Purchase Agreement.

“Governmental Body” shall have the meaning ascribed thereto in the Purchase
Agreement.

“Guaranty” has the meaning set forth in the Master Lease.

“IASIS” has the meaning set forth in the recitals hereof.

“IASIS Seller Party” and “IASIS Seller Parties” have the meanings set forth in
the recitals hereof.

“Improvements” shall have the meaning ascribed thereto in the Purchase
Agreement.

“Indemnified Party” has the meaning set forth in Section 11.3(a).

“Indemnifying Party” has the meaning set forth in Section 11.3(a).

“Intercreditor Joinder” has the meaning set forth in Section 8.3(i).

“Joinder and Amendment to Master Lease” that certain Joinder and Amendment to
Master Lease executed by each of the applicable MPT Parties, Steward Parties,
Steward Obligors and their respective Affiliates, which shall be substantially
in the form of EXHIBIT E attached hereto.

 

4



--------------------------------------------------------------------------------

“Joinder and Amendment to Mortgage Loan Agreement” that certain Joinder and
Amendment to Mortgage Loan Agreement executed by each of the applicable MPT
Parties, Steward Parties, Steward Obligors and their respective Affiliates,
which shall be substantially in the form of EXHIBIT F attached hereto.

“Knowledge” shall mean the Knowledge of MPT Parties or Knowledge of Steward, as
applicable.

“Knowledge of MPT Parties” (and any similar expression, including “MPT Parties’
Knowledge”) shall mean with respect to the MPT Parties, the actual knowledge of
R. Steven Hamner on the date hereof after reasonable inquiry by such Person of
officers, directors, employees, and agents of the MPT Parties or of any
Affiliate of the MPT Parties with respect to the matters at hand.

“Knowledge of Steward Parties” (and any similar expression, including “Steward
Parties’ Knowledge”) means, shall mean with respect to the Steward Parties, the
actual or deemed knowledge of a particular fact or matter if (i) with respect to
any of the Steward Parties, its chief executive officer, chief financial
officer, chief operating officer, or president (collectively, “Knowledge
Group”), has actual knowledge of such fact or matter or (ii) any of such
Knowledge Group would be expected to discover or otherwise become aware of such
fact or matter after consultation with any direct report responsible for the
subject matter relevant to such representation or warranty.

“Law” shall have the meaning ascribed thereto in the Purchase Agreement.

“Liabilities” shall have the meaning ascribed thereto in the Purchase Agreement.

“Losses” means all losses, Liabilities, Taxes, Encumbrances, Proceedings,
charges, complaints, demands, dues, penalties, fines, amounts paid in
settlement, deficiencies, costs of investigation, court costs, damages, costs
(including, without limitation, interest, penalties, court costs and costs of
appeal) and expenses (including, without limitation, reasonable attorneys’ fees
and fees of expert consultants and witnesses whether in connection with a third
party claim or claims among the parties related to the enforcement of the
provisions of this Agreement, the MPT Obligation Documents, the Purchase
Agreement, the Merger Agreement and the other Transaction Documents).

“Master Lease” means that certain Master Lease Agreement, dated as of October 3,
2016, whereby Affiliates of the MPT Parties lease to Affiliates of the Steward
Parties certain real property and improvements, as the same has been or may be
modified, amended or restated from time to time.

“Merger” has the meaning set forth in the recitals hereof.

“Merger Agreement” has the meaning set forth in the recitals hereof.

“Merger Claim” has the meaning set forth in Section 10.1.

“Merger Documents” means the Merger Agreement and all other documents,
agreements and instruments executed by any Steward Party, IASIS or their
respective Affiliates in connection therewith, as any of the same may be
amended, modified and/or restated from time to time.

“Merger Sub” has the meaning set forth in the recitals hereof.

“Mirror Loans” has the meaning set forth in the recitals hereof.

 

5



--------------------------------------------------------------------------------

“Mortgage Loan Agreement” means that certain Real Estate Loan Agreement, dated
as of October 3, 2016, whereby Affiliates of the MPT Parties made mortgage loans
to Affiliates of the Steward Parties, as the same has been or may be modified,
amended or restated from time to time.

“Mortgaged Real Property” means the “Mortgaged Property” as defined in the
Realty Agreement.

“Mortgage Transactions” has the meaning set forth in the recitals hereof.

“MPT Acquired Assets” mean the Owned Real Property to be acquired by the New MPT
Lessors and the related “Acquired Assets” (as defined in the Purchase Agreement)
as contemplated in the Purchase Agreement.

“MPT Acquisition Lender” has the meaning set forth in the recitals hereof.

“MPT Financed Assets” mean the Mortgaged Real Property to be financed by the New
MPT Lenders and the related “Financed Assets” (as defined in the Realty
Agreement) as contemplated in the Realty Agreement.

“MPT-IASIS Leases” has the meaning ascribed thereto in the Purchase Agreement.

“MPT Indemnified Parties” has the meaning set forth in Section 11.1.

“MPT Material Adverse Effect” means a material adverse effect on (a) the
financial condition, business, results of operations or assets of, the MPT
Parties, taken as a whole, or (b) the ability of the MPT Parties to perform
their obligations under, and/or to consummate the transactions contemplated by,
this Agreement within the time period specified herein, except for any such
effects arising out of, resulting from or relating to (i) the negotiation,
execution, announcement or performance of this Agreement or the consummation of
the transactions contemplated by this Agreement or the matters set forth in the
Schedules, including the impact thereof on relationships, contractual or
otherwise, with customers, suppliers, licensors, distributors, partners,
providers, employees or any matter described in the Schedules, (ii) changes in
general business, economic or financial market conditions, so long as such
change does not adversely affect the MPT Parties, taken as a whole, in a
materially disproportionate manner relative to other similarly situated
participants in the industries in which they operate, (iii) changes in national
or international political or social conditions (whether as a result of acts of
terrorism, war (whether or not declared), armed conflicts or otherwise) so long
as such change does not adversely affect MPT Parties, taken as a whole, in a
materially disproportionate manner relative to other similarly situated
participants in the industries in which they operate, (iv) the failure of the
MPT Parties to achieve any periodic earnings, revenue, expense or other
estimated projections or budget, (v) changes to financial, banking or securities
markets (including any disruption thereof and any decline in the price of any
security or any market index) so long as such change does not adversely affect
the MPT Parties, taken as a whole, in a materially disproportionate manner
relative to other similarly situated participants in the industries in which
they operate, (vi) changes in conditions generally applicable to businesses in
the same or similar industries as MPT Parties, so long as such change does not
adversely affect the MPT Parties, taken as a whole, in a materially
disproportionate manner relative to other similarly situated participants in the
industries in which they operate; (vii) changes in laws, regulations, rules,
ordinances, policies, mandates, guidelines or other requirements of any
Governmental Body applicable to the MPT Parties; and (viii) changes in GAAP or
its application.

“MPT Obligation Documents” has the meaning set forth in the recitals hereof.

“MPT Obligees” has the meaning set forth in the recitals hereof.

 

6



--------------------------------------------------------------------------------

“MPT Party” and “MPT Parties” has the meaning set forth in the preamble hereof.

“MPT Parties’ Representative” has the meaning set forth in Section 12.1.

“MPT Party Damages” has the meaning set forth in Section 11.1.

“MPT Real Property” shall have the meaning ascribed thereto in the Purchase
Agreement.

“New Mortgage Loan Amounts” means, collectively, (a) Three Hundred Fifty Million
and No/100 Dollars ($350,000,000.00) to be loaned to Jordan Valley Medical
Center, L.P., a Delaware limited partnership, and (b) Three Hundred Fifty
Million and No/100 Dollars ($350,000,000.00) to be loaned to Davis Hospital &
Medical Center, L.P., a Delaware limited partnership.

“New MPT Lenders” has the meaning set forth in the recitals hereof.

“New MPT Lessors” has the meaning set forth in the recitals hereof.

“New Steward Borrowers” has the meaning set forth in the recitals hereof.

“New Steward Lessees” has the meaning set forth in the recitals hereof.

“New Stand-Alone Mortgages” means one or more mortgages (and/or deeds of trust)
in recordable form from the applicable New Steward Borrower granting to the
applicable New MPT Lender a valid and enforceable first priority Encumbrance on
the applicable Mortgaged Real Property of such New Steward Borrower (subject
only to the Permitted Encumbrances), and which shall be in substantially the
form as EXHIBIT G attached hereto.

“New Stand-Alone Promissory Notes” those certain Promissory Notes to be entered
into by each of the New Steward Borrowers separately in favor of and for the
benefit of the applicable New MPT Lender, which shall evidence the New Mortgage
Loan Amount loaned to such New Steward Borrower by such New MPT Lender and which
shall be in substantially the form attached hereto as EXHIBIT H.

“New Stand-Alone Security Agreements” means Security Agreements from each of the
New Steward Borrower separately granting to the applicable New MPT Lender a
valid and enforceable first priority Encumbrance on certain personal property of
such New Steward Borrower (subject only to the Permitted Encumbrances), and
which shall be in substantially the form as EXHIBIT I attached hereto.

“Non-Recourse Party” has the meaning set forth in Section 13.16.

“OFAC” has the meaning set forth in Section 4.6(a).

“Omnibus Amendment to Security Documents” means that certain Omnibus Amendment
Agreement executed by each of the applicable MPT Parties, Steward Parties,
Steward Obligors and their respective Affiliates in substantially the form of
EXHIBIT J attached hereto, which shall amend certain MPT Obligation Documents
entered into by the Steward Obligors in connection with the Master Lease and
Mortgage Loan Agreement.

“Order” shall have the meaning ascribed thereto in the Purchase Agreement.

“Original Steward Promissory Note” means that certain Promissory Note, dated as
of October 3, 2016, made by certain Affiliates of the Steward Parties in favor
of and for the benefit of certain Affiliates of the MPT Parties, in the original
principal amount of $600,000,000.00, and which is referred to as the “Note” in
the Mortgage Loan Agreement.

 

7



--------------------------------------------------------------------------------

“Owned Real Property” shall have the meaning ascribed thereto in the Purchase
Agreement.

“Party” and “Parties” has the respective meanings set forth in the preamble
hereof.

“Patriot Act” has the meaning set forth in Section 4.6(a).

“Permitted Encumbrances” shall have the meaning ascribed thereto in the Purchase
Agreement.

“Person” shall have the meaning ascribed thereto in the Purchase Agreement.

“Proceeding” means any proceeding, suit (whether civil, criminal,
administrative, investigative or informal), audit, action, litigation,
complaint, notice, citation or investigation.

“Purchase Agreement” has the meaning set forth in the recitals hereof.

“Purchase Price” shall have the meaning ascribed thereto in the Purchase
Agreement.

“Purchase Transaction” has the meaning set forth in the recitals hereof.

“Real Property” shall mean, collectively, the Owned Real Property, the MPT Real
Property and the Mortgaged Real Property.

“Realty Agreement” means that certain Realty Agreement to be executed, delivered
and performed immediately following consummation of the Merger by each of the
New MPT Lenders, IASIS, and each of the New Steward Borrowers, in substantially
the form of EXHIBIT K attached hereto.

“Realty Agreement Supplement” has the meaning set forth in Section 13.2(c).

“Representatives” shall mean the respective stockholders, directors, officers,
members, managers, employees, affiliates, agents, investment bankers, financial
advisors, attorneys, accountants, advisors, brokers, finders, consultants or
representatives of the MPT Parties, Steward, or any of their respective
Affiliates, as the case may be.

“Schedule Supplement” has the meaning set forth in Section 13.2.

“Schedules” shall have the meaning as set forth in Section 13.2.

“Steward” have the meaning set forth in the preamble hereof.

“Steward Board” means the Board of Directors or other governing body of Steward.

“Steward Damages” has the meaning set forth in Section 11.2.

“Steward Indemnified Parties” has the meaning set forth in Section 11.2.

“Steward Material Adverse Effect” means a material adverse effect on (a) the
financial condition, business, results of operations or assets of, the Steward
Parties or Steward Obligors, taken as a whole, or (b) the ability of the Steward
Parties or the Steward Obligors to perform their obligations under, and /or to
consummate the transactions contemplated by, this Agreement, the Merger
Agreement, and the other

 

8



--------------------------------------------------------------------------------

Transaction Documents within the time period specified herein, except for any
such effects arising out of, resulting from or relating to (i) the negotiation,
execution, announcement or performance of this Agreement and the Merger
Agreement or the consummation of the transactions contemplated by this Agreement
and the Merger Agreement or the matters set forth in the Schedules, including
the impact thereof on relationships, contractual or otherwise, with customers,
suppliers, licensors, distributors, partners, providers, employees or any matter
described in the Schedules, (ii) changes in general business, economic or
financial market conditions, so long as such change does not adversely affect
the Steward Parties, taken as a whole, in a materially disproportionate manner
relative to other similarly situated participants in the industries in which
they operate, (iii) changes in national or international political or social
conditions (whether as a result of acts of terrorism, war (whether or not
declared), armed conflicts or otherwise) so long as such change does not
adversely affect Steward Parties, taken as a whole, in a materially
disproportionate manner relative to other similarly situated participants in the
industries in which they operate, (iv) the failure of Steward to achieve any
periodic earnings, revenue, expense or other estimated projections or budget,
(v) changes to financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index) so long as such change does not adversely affect the Steward Parties,
taken as a whole, in a materially disproportionate manner relative to other
similarly situated participants in the industries in which they operate,
(vi) changes in conditions generally applicable to businesses in the same or
similar industries as Steward Parties, so long as such change does not adversely
affect the Steward Parties, taken as a whole, in a materially disproportionate
manner relative to other similarly situated participants in the industries in
which they operate; (vii) changes in laws, regulations, rules, ordinances,
policies, mandates, guidelines or other requirements of any Governmental Body
applicable to the Steward Parties; and (viii) changes in GAAP or its
application.

“Steward Obligors” has the meaning set forth in the recitals hereof.

“Steward Party” and “Steward Parties” mean, individually, Steward, each of the
New Steward Lessees, each of the New Steward Borrowers, and each Affiliate of
Steward now or hereafter existing (including, without limitation, each Affiliate
of IASIS as of the date hereof), and collectively, all of the foregoing parties.

“Surveys” shall have the meaning ascribed thereto in the Purchase Agreement.

“Taxes” shall have the meaning ascribed thereto in the Purchase Agreement.

“Tenant Estoppels” means the estoppels from the underlying lessees or tenants of
the Tenant Leases in form and substance required by the underlying lease or
otherwise as reasonably satisfactory to the MPT Parties.

“Tenant Leases” means all written leases, subleases, licenses and other rental
agreements that grant or will grant a possessory interest in and to any space in
the Real Property or that otherwise assign or convey rights with regard to the
Real Property or the Improvements and, in each case, for which any IASIS Seller
Parties or Steward Parties receive annual rental payments for such lease in
excess of One Million and No/100 Dollars ($1,000,000), if any.

“Termination Notice” has the meaning set forth in Section 13.2.

“Title Commitment” shall have the meaning ascribed thereto in the Purchase
Agreement.

“Title Company” shall have the meaning ascribed thereto in the Purchase
Agreement.

 

9



--------------------------------------------------------------------------------

“Title Policy” or “Title Policies” shall have the meaning ascribed thereto in
the Purchase Agreement.

“Third Party Claim” has the meaning set forth in Section 11.3(b).

“Transaction Documents” means, collectively, this Agreement, the Purchase
Agreement, the Merger Documents, the Realty Agreement, the Assignments of Rents
and Leases, the Joinder and Amendment to Master Lease Agreement, Joinder and
Amendment to Mortgage Loan Agreement, all other joinders to, and amendments of,
the MPT Obligation Documents, and each other agreement entered into or document
delivered in connection with the transactions contemplated by any of the
foregoing.

“Transactions” has the meaning set forth in the recitals hereof.

Section 1.2    Interpretation. The definitions set forth in Section 1.1 and
elsewhere in this Agreement shall apply equally to both the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. Unless otherwise
indicated, the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The words “herein”, “hereof and
“hereunder” and words of similar import shall be deemed to refer to this
Agreement (including the Schedules and Exhibits) in its entirety and not to any
part hereof, unless the context shall otherwise require. All references herein
to Articles, Sections, Schedules and Exhibits shall be deemed to refer to
Articles, Sections and Schedules of, and Exhibits to, this Agreement, unless the
context shall otherwise require. Unless the context shall otherwise require, any
references to any agreement or other instrument or statute or regulation are to
it as amended and supplemented from time to time (and, in the case of a statute
or regulation, to any corresponding provisions of successor statutes or
regulations). Any reference in this Agreement to a “day” or number of “days”
that does not refer explicitly to a “Business Day” or “Business Days” shall be
interpreted as a reference to a calendar day or number of calendar days. If any
action or notice is to be taken or given on or by a particular calendar day, and
such calendar day is not a Business Day, then such action or notice shall be
deferred until, or may be taken or given on, the next Business Day. The table of
contents and headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

ARTICLE II

DESCRIPTION OF TRANSACTIONS

Section 2.1    Acquisition Loan. Based upon the representations and warranties
as set forth herein and the applicable representations and warranties from the
Merger Agreement and the Purchase Agreement, immediately following the
consummation of the Purchase Transaction contemplated in the Purchase Agreement
but immediately prior to the consummation of the Merger contemplated in the
Merger Agreement: (a) the MPT Acquisition Lender shall make the Acquisition Loan
to the Merger Sub, and (b) the Merger Sub shall execute and deliver to the MPT
Acquisition Lender the Acquisition Note.

Section 2.2    Joinder and Amendment to Existing MPT Obligation Documents. Based
upon the representations and warranties as set forth herein and the applicable
representations and warranties from the Purchase Agreement and the Merger
Agreement, immediately following both the consummation of the Purchase
Transaction contemplated in the Purchase Agreement and the Merger contemplated
in the Merger Agreement:

(a)    The New MPT Lenders will, and Steward will cause IASIS and the applicable
New Steward Borrowers to, execute and deliver the Realty Agreement and to
consummate all of the transactions contemplated therein.

 

10



--------------------------------------------------------------------------------

(b)    The New MPT Lessors will, and Steward will cause each of the applicable
New Steward Lessees to, join and become bound by the Master Lease, pursuant to
which the New Steward Lessees will lease the Owned Real Property and the MPT
Real Property in accordance with the terms and subject to the conditions of the
Master Lease as provided therein;

(c)    The New MPT Lenders will, and Steward will cause each of the applicable
New Steward Borrowers to, join and become bound by the Mortgage Loan Agreement.

(d)    Steward will cause the applicable New Steward Borrowers to enter into the
applicable New Stand-Alone Promissory Notes, the New Stand-Alone Mortgages and
the New Stand Alone Security Agreements.

(e)    The applicable MPT Parties and their Affiliates will, and Steward will
cause the applicable Steward Parties and Steward Obligors to, enter into various
joinders and amendments to the MPT Obligation Documents and such new agreements
as may be reasonable necessary, together with Steward causing the New Steward
Lessees and New Steward Borrowers to enter into the applicable Assignments of
Rents and Leases in favor of the applicable MPT Parties.

Section 2.3    No Assumption of Liabilities. Except as expressly set forth in
this Agreement or the Purchase Agreement, MPT Parties shall not assume or agree
to pay, satisfy, discharge or perform, or shall not be deemed by virtue of the
execution and delivery of this Agreement or the Purchase Agreement, or any other
document delivered pursuant to this Agreement, or as a result of the
consummation of the transactions contemplated by this Agreement, or such other
document, to have assumed, or to have agreed to pay, satisfy, discharge or
perform, or shall not be liable for, any liability, obligation, contract or
indebtedness of the Steward Parties, the IASIS Seller Parties, their respective
Affiliates or any other Person, whether primary or secondary, direct or
indirect, including, without limitation, any liability or obligation relating to
the ownership, use or operation of any of the Real Property or other MPT
Acquired Assets or MPT Financed Assets, or the Facilities prior to the Closing,
any liability or obligation arising out of or related to any breach, default,
tort or similar act committed by any of the Steward Parties, the IASIS Seller
Parties, or any of their respective Affiliates, or for any failure of the
Steward Parties, the IASIS Seller Parties, or any of their respective Affiliates
to perform any covenant or obligation for or during any period prior to the
Closing, and any liability arising out of the ownership, use or operation of any
of the Real Property or such other MPT Acquired Assets or MPT Financed Assets,
and the Facilities by the Steward Parties, the IASIS Seller Parties, or any
other Person prior to the Closing (collectively, the “Excluded Liabilities”).

ARTICLE III

PRORATIONS AND ALLOCATION OF

PURCHASE PRICE AND MORTGAGE LOAN AMOUNTS

Section 3.1    Taxes, Rentals, Utilities. The parties acknowledge that all
utility charges and all real and personal property Taxes related to the Real
Property, the other MPT Acquired Assets and MPT Financed Assets shall be the
responsibility of the New Steward Lessees, the New Steward Borrowers, and their
Affiliates pursuant to the terms of the Master Lease and the Mortgage Loan
Agreement.

Section 3.2    Allocation of Purchase Price. The Parties agree that for purposes
of this Agreement and the Purchase Agreement, the Purchase Price shall be
allocated among the parcels of Real Property as set forth in the Purchase
Agreement for all purposes, including, without limitation, for purposes of
Section 1060 of the Code and for all federal, state and local income tax
purposes and all accounting purposes. The Parties agree to use, and to not take
any position which is inconsistent with, such allocation in the preparation and
filing of any tax return, report, or information return or statement related to
Taxes (including Form 8594), accounting or regulatory requirements.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STEWARD

With the understanding that MPT Parties shall rely hereon, and as a material
inducement to MPT Parties to enter into this Agreement and to consummate the
transactions contemplated hereby, Steward hereby represents and warrants to MPT
Parties as of the date hereof and as of the Closing as follows:

Section 4.1    Existence; Good Standing; Enforceability.

(a)    Steward is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware. Each of the
Steward Parties and Steward Obligors has all requisite corporate, limited
liability company or limited partnership (as applicable) power and authority to
own, operate and lease its properties and carry on its business as currently
conducted and as contemplated to be conducted after Closing. Each of the Steward
Parties and Steward Obligors is duly licensed or qualified to do business as a
foreign corporation, limited liability company, or limited partnership, and is
in good standing under the laws of each jurisdiction in which the character of
its properties or in which the transaction of its business makes such
qualification necessary, except where the failure to be so licensed or qualified
would not result in a Steward Material Adverse Effect. The copies of the
Constituent Documents of each of the New Steward Lessees and New Steward
Borrowers, each as amended to date and provided by Steward to the MPT Parties,
are complete and correct, and no amendments thereto are pending. Steward is in
compliance with its Constituent Documents in all material respects.

(b)    Each of the Steward Parties and each applicable Steward Obligor has all
requisite power and authority to execute and deliver this Agreement, the Merger
Agreement, and each other Transaction Document to which it is a party and to
perform its obligations hereunder and thereunder. The execution and delivery of
this Agreement, the Merger Agreement and each other Transaction Document to
which any of the Steward Parties or Steward Obligors is a party, the performance
by any of the Steward Parties or Steward Obligors of its obligations hereunder
and thereunder and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by the Steward Board, the requisite members of
Steward and the requisite governing body and equity owners of the other Steward
Parties and Steward Obligors, and no further action on the part of any of the
Steward Parties, Steward Obligors or their respective equity owners is necessary
to authorize the execution and delivery by, as applicable, any the Steward
Parties or Steward Obligors of this Agreement, the Merger Agreement, or such
other Transaction Documents, and the consummation of the transactions
contemplated hereby and thereby. This Agreement, Merger Agreement, and the other
Transaction Documents to which any of the Steward Parties or Steward Obligors is
a party have been (or with respect to certain other Transaction Documents to be
executed at Closing, will be) duly executed and delivered by the applicable
Steward Parties and Steward Obligors and, assuming the due authorization,
execution and delivery of this Agreement, the Merger Agreement, and such other
Transaction Documents by each of the other Parties hereto and thereto,
constitute (or, as applicable with respect to certain Transaction Documents to
be executed at Closing, shall constitute) legal, valid and binding obligations
of the Steward Parties and Steward Obligors, enforceable against the applicable
Steward Parties and Steward Obligors in accordance with the terms and conditions
hereof and thereof, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

12



--------------------------------------------------------------------------------

Section 4.2    No Conflict; Consents.

(a)    Except as set forth on Schedule 4.2(a) or in the Merger Agreement, the
execution and delivery by each of the Steward Parties and Steward Obligors, as
applicable, of this Agreement, the Merger Agreement, and each other Transaction
Document to which each of them is a party, and the consummation of the
transactions contemplated hereby and thereby in accordance with their respective
terms, do not: (i) violate, conflict with or result in a default (whether after
the giving of notice, lapse of time or both) under, or give rise to a right of
termination, amendment, acceleration or cancellation of, or result in the
triggering of any payments or the creation of an Encumbrance on any property or
asset of any of the Steward Parties or the Steward Obligors under any material
Contract or material License (as defined in the Purchase Agreement) to which any
of the Steward Parties or Steward Obligors is a party or by which any of the
Steward Parties’ or Steward Obligors’ assets are bound such that same would
result in a Steward Material Adverse Effect; (ii) conflict with, or result in
any violation of, any provision of the Constituent Documents of any of the
Steward Parties or Steward Obligors; or (iii) violate or result in a violation
of, in any material respect, or constitute a material default under (whether
after the giving of notice, lapse of time or both), or result in the triggering
of any payments or the creation of an Encumbrance on any material property or
asset of any of the Steward Parties or the Steward Obligors under any provision
of any law, regulation or rule, or any order of, or any restriction imposed by,
any court or other governmental agency applicable to any of the Steward Parties
or Steward Obligors, except, in each case, for any such conflicts, violations,
defaults, terminations, amendments, accelerations, cancellations, payments, or
Encumbrances that would not result in a Steward Material Adverse Effect.

(b)    The execution and delivery by the Steward Parties and Steward Obligors,
as applicable, of this Agreement, the Merger Agreement and each other
Transaction Document to which any of them is a party, and the consummation by
the Steward Parties and the Steward Obligors of the transactions contemplated
hereby and thereby in accordance with their respective terms, do not require
from any of the Steward Parties, the Steward Obligors or their applicable
Affiliates any notice to, declaration or filing with, or consent or approval of
any Governmental Body or any other Person, except for (i) as otherwise set forth
in in the Merger Agreement or on Schedule 4.2(b) or (ii) any notice,
declaration, filing, consent or approval that would not result in a Steward
Material Adverse Effect.

Section 4.3    Litigation. There are no actions, claims suits, audits,
Proceedings or investigations pending or, to the Knowledge of Steward,
threatened against or affecting any of the Steward Parties or Steward Obligors
that has or would reasonably be expected to have a material and adverse effect
on such Steward Parties’ or Steward Obligors’ ability to perform their
respective obligations under this Agreement, the Merger Agreement or the other
Transactions Documents or any aspect of the transactions contemplated hereby or
thereby.

Section 4.4    Absence of Conduct; Undisclosed Liabilities. Prior to the date
hereof, none of the New Steward Lessees or New Steward Borrowers has engaged in
any business, nor do any of them have any liabilities or obligations, other than
those related to or incurred in connection with this Agreement, the Merger
Agreement or any other Transaction Documents to which any of the New Steward
Lessees or New Steward Borrowers is a party, and the transactions contemplated
hereby or thereby.

Section 4.5    No Brokers. None of Steward or its Affiliates nor, to the
Knowledge of Steward, the IASIS Seller Parties or their Affiliates has entered
into any contract, arrangement or understanding with any Person or firm that may
result in the obligation of such entity or any of the MPT Parties or their
Affiliates to pay any finder’s fees, brokerage or agent’s commissions or other
like payments in connection with the negotiations leading to this Agreement or
consummation of the transactions contemplated in this Agreement, the Purchase
Agreement and the Merger Agreement.

 

13



--------------------------------------------------------------------------------

Section 4.6    Patriot Act Compliance.

(a)    The Steward Parties and Steward Obligors have complied in all material
respects with the International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, which comprises Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “Patriot Act”) and the regulations
promulgated thereunder, and the rules and regulations administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), to the extent
the same are applicable to any Steward Parties or Steward Obligors.

(b)    No Steward Party or Steward Obligor is included on the List of Specially
Designated Nationals and Blocked Persons maintained by the OFAC, or is a
resident in, or organized or chartered under the laws of, (i) a jurisdiction
that has been designated by the U.S. Secretary of the Treasury under Section 311
or 312 of the Patriot Act as warranting special measures due to money laundering
concerns or (ii) any foreign country that has been designated as non-cooperative
with international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur.

Section 4.7    No Misrepresentation, Default or Waiver under Realty Agreement.
To the Knowledge of Steward, the representations and warranties of the IASIS
Parties contained in the Realty Agreement (without giving effect to any
limitation as to “materiality”, “Material Adverse Effect”, or similar terms set
forth therein) are true and correct in all respects as of the date hereof, and
there exists no event of default, or any event, condition or circumstance that,
with notice or a passage of time, would constitute such an event of default, by
any of the Steward Parties or Steward Obligors under or pursuant to the Realty
Agreement, in each case if the Realty Agreement were in full force and effect as
of the date hereof.

Section 4.8    No Misrepresentation, Default or Waiver under MPT Obligation
Documents or Merger Documents. The representations and warranties of Steward and
the Merger Sub contained in the Merger Documents (without giving effect to any
limitation as to “materiality,” “ Material Adverse Effect”, or similar terms set
forth therein) are true and correct in all respects as of the date hereof, and
there exists no event of default, or any event, condition or circumstance that,
with notice or a passage of time, would constitute such an event of default, by
any of the Steward Parties or Steward Obligors under or pursuant to the Master
Lease, any of the other MPT Obligation Documents or under the Merger Agreement
or any of the other Merger Documents.

ARTICLE V

REPRESENTATIONS AND WARRANTIES BY MPT PARTIES

With the understanding that Steward shall rely hereon, and as a material
inducement to Steward entering into this Agreement and to consummate the
transactions contemplated hereby, the MPT Parties, jointly and severally, hereby
represent and warrant to Steward as of the date hereof and as of the Closing as
follows:

Section 5.1    Existence; Good Standing; Enforceability.

(a)    Each of the MPT Parties is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Each of the MPT Parties has all requisite limited liability company power and
authority to own, operate and lease its properties and carry on its business as
currently conducted and as contemplated to be conducted after Closing. Each of
the MPT Parties is duly licensed or qualified to do business as a foreign
limited liability company and is in good

 

 

14



--------------------------------------------------------------------------------

standing under the laws of each jurisdiction in which the character of its
properties or in which the transaction of its business makes such qualification
necessary, except where the failure to be so licensed or qualified would not
result in an MPT Material Adverse Effect. The copies of the Constituent
Documents of each of the MPT Parties, each as amended to date and provided by
the MPT Parties to Steward, are complete and correct, and no amendments thereto
are pending. Each of the MPT Parties, as applicable, is in compliance with their
respective Constituent Documents in all material respects.

(b)    Each of the MPT Parties and each applicable MPT Obligee has all requisite
power and authority to execute and deliver this Agreement and each other
Transaction Document to which it is a party and to perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement and each
other Transaction Document to which any of the MPT Parties or MPT Obligees is a
party, the performance by any of the MPT Parties or MPT Obligees of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by the requisite
governing body and equity owners of the MPT Parties and MPT Obligees, and no
further action on the part of any of the MPT Parties, MPT Obligees or their
respective equity owners is necessary to authorize the execution and delivery
by, as applicable, any the MPT Parties or MPT Obligees of this Agreement or such
other Transaction Documents, and the consummation of the transactions
contemplated hereby and thereby. This Agreement and the other Transaction
Documents to which any of the MPT Parties or MPT Obligees is a party have been
(or with respect to certain Transaction Documents to be executed at Closing,
will be) duly executed and delivered by the applicable MPT Parties and MPT
Obligees and, assuming the due authorization, execution and delivery of this
Agreement and such other Transaction Documents by each of the other Parties
hereto and thereto, constitute (or, as applicable with respect to certain
Transaction Documents to be executed at Closing, shall constitute) legal, valid
and binding obligations of the MPT Parties and MPT Obligees, enforceable against
the applicable MPT Parties and MPT Obligees in accordance with the terms and
conditions hereof and thereof, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in a proceeding at law or in equity).

Section 5.2    No Conflict; Consents.

(a)    The execution and delivery by each of the MPT Parties and MPT Obligees,
as applicable, of this Agreement and each other Transaction Document to which
each of them is a party, and the consummation of the transactions contemplated
hereby and thereby in accordance with their respective terms, do not:
(i) violate, conflict with or result in a default (whether after the giving of
notice, lapse of time or both) under, or give rise to a right of termination,
amendment, acceleration or cancellation of, or result in the triggering of any
payments or the creation of an Encumbrance on any property or asset of any of
the MPT Parties or the MPT Obligees under any material contract or material
license to which any of the MPT Parties or MPT Obligees is a party or by which
any of the MPT Parties’ or MPT Obligees’ assets are bound such that same would
result in a MPT Material Adverse Effect; (ii) conflict with, or result in any
violation of, any provision of the Constituent Documents of any of the MPT
Parties or MPT Obligees; or (iii) violate or result in a violation of, in any
material respect, or constitute a material default under (whether after the
giving of notice, lapse of time or both), or result in the triggering of any
payments or the creation of an Encumbrance on any material property or asset of
any of the MPT Parties or the MPT Obligees under any provision of any law,
regulation or rule, or any order of, or any restriction imposed by, any court or
other governmental agency applicable to any of the MPT Parties or MPT Obligees,
except, in each case, for any such conflicts, violations, defaults,
terminations, amendments, accelerations, cancellations, payments, or
Encumbrances that would not result in a MPT Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(b)    The execution and delivery by the MPT Parties and MPT Obligees, as
applicable, of this Agreement and each other Transaction Document to which any
of them is a party, and the consummation by the MPT Parties and the MPT Obligees
of the transactions contemplated hereby and thereby in accordance with their
respective terms, do not require from any of the MPT Parties, the MPT Obligees
or their applicable Affiliates any notice to, declaration or filing with, or
consent or approval of any Governmental Body or any other Person, except for any
notice, declaration, filing, consent or approval that would not result in a MPT
Material Adverse Effect.

Section 5.3    Litigation. There are no actions, claims suits, audits,
Proceedings or investigations pending or, to the Knowledge of the MPT Parties,
threatened against or affecting any of the MPT Parties that has or would
reasonably be expected to have a material and adverse effect on such MPT
Parties’ ability to perform their respective obligations under this Agreement,
the Purchase Agreement or the other Transactions Documents or any aspect of the
transactions contemplated hereby or thereby.

Section 5.4    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission from Steward in connection
with the transactions contemplated in this Agreement, the Merger Agreement or
the Purchase Agreement based upon arrangements made by or on behalf of any of
the MPT Parties or any of their respective Affiliates.

Section 5.5    Available Funds; Financing. The representations, warranties and
covenants of the MPT Parties pursuant to Section 3.7 of the Purchase Agreement
are incorporated herein and made a part hereof by this reference, and shall be
deemed made and given by the MPT Parties hereunder for the benefit of Steward.

ARTICLE VI

PRE-CLOSING COVENANTS

From and after the execution and delivery of this Agreement to and including the
Closing Date, the applicable party shall observe the following covenants:

Section 6.1    Cooperation.

(a)    From the date hereof until the Closing Date, (a) Steward shall, upon
reasonable request, provide updates on the progress of the transactions
contemplated in the Merger Agreement (including, without limitation, the
progress of negotiations and diligence investigations, the existence of any
breaches or defaults by IASIS, Steward or any of their respective Affiliates and
other material matters relating thereto), and (b) Steward shall promptly deliver
to the MPT Parties copies of all final executed versions of definitive
agreements, schedules and other material documents relating to the transactions
contemplated in the Merger Agreement and use commercially reasonable efforts to
deliver to the MPT Parties material drafts of such agreements, schedules and
other material documents, and permit MPT Parties to comment on the same (it
being understood and agreed that Steward and MPT Parties shall generally
coordinate with one another regarding such transactions but that Steward shall
control such negotiation and transaction process). Any material amendment,
modification or termination by mutual written consent of the Merger Agreement or
other Merger Documents relating to the Real Property or the other MPT Acquired
Assets and MPT Financed Assets shall require the prior written consent of MPT
Parties. Steward shall not waive any default under the Merger Agreement or
exercise any rights that result in the waiver of a default under the Merger
Agreement without prior written consent of the MPT Parties, not to be
unreasonably withheld, conditioned or delayed. Subject to compliance with
applicable Law, from the date hereof until the Closing Date, (a) Steward shall
also confer on a regular and frequent basis with one or more Representatives of
MPT Parties to report operational matters that are material and the general
status of ongoing operations, and (b) Steward and MPT Parties shall promptly
provide the other or their counsel with copies of all filings made by such party
with any Governmental Body in connection with this Agreement, the Merger
Agreement and the transactions contemplated hereby and thereby.

 

16



--------------------------------------------------------------------------------

(b)    From the date hereof until the Closing Date, (a) MPT Parties shall, upon
reasonable request, provide updates on the progress of the transactions
contemplated in the Purchase Agreement (including, without limitation, the
progress of negotiations and diligence investigations, the existence of any
breaches or defaults by IASIS, MPT Parties or any of their respective Affiliates
and other material matters relating thereto), and (b) MPT Parties shall promptly
deliver to Steward copies of all final executed versions of definitive
agreements, schedules and other material documents relating to the transactions
contemplated in the Purchase Agreement and use commercially reasonable efforts
to deliver to Steward material drafts of such agreements, schedules and other
material documents, and permit Steward to comment on the same (it being
understood and agreed that Steward and MPT Parties shall generally coordinate
with one another regarding such transactions but that MPT Parties shall control
such negotiation and transaction process). Any material amendment, modification
or termination by mutual written consent of the Purchase Agreement or documents
contemplated thereby relating to the Real Property or the other MPT Acquired
Assets and MPT Financed Assets shall require the prior written consent of
Steward. MPT Parties shall not waive any default under the Purchase Agreement or
exercise any rights that result in the waiver of a default under the Purchase
Agreement without prior written consent of Steward, not to be unreasonably
withheld, conditioned or delayed. Subject to compliance with applicable Law,
from the date hereof until the Closing Date, (a) MPT Parties shall also confer
on a regular and frequent basis with one or more Representatives of Steward to
report operational matters that are material and the general status of ongoing
operations, and (b) Steward and MPT Parties shall promptly provide the other or
their counsel with copies of all filings made by such party with any
Governmental Body in connection with this Agreement, the Purchase Agreement and
the transactions contemplated hereby and thereby.

Section 6.2    Collateral Assignments. The Steward Parties shall use their
commercially reasonably efforts to cause IASIS and the other IASIS Seller
Parties to obtain and provide to the MPT Parties the Collateral Assignments and
counterparty consents described in the attached Schedule 6.2 prior to the
Closing Date.

Section 6.3    Mutual Covenants. The Parties shall use their commercially
reasonable efforts to satisfy the conditions to the closing of the transactions
contemplated under this Agreement, the Purchase Agreement and Merger Agreement
subject to the terms and conditions hereof and thereof. Without limiting the
generality of the foregoing and subject to the terms and conditions of the
Merger Agreement and the Purchase Agreement, the respective parties shall
execute and/or deliver, or use their respective commercially reasonable efforts
to cause to be executed and/or delivered, the documents contemplated to be
executed and/or delivered by them at the Closing.

Section 6.4    Constituent Documents of the New Steward Lessees and New Steward
Borrowers. In connection with the Closing, Steward shall cause each of the New
Steward Lessees and New Steward Borrowers to adopt Constituent Documents that
are substantially similar to those adopted by the other Steward Obligors, and
which Constituent Documents shall include minority consent rights, fiduciary
waivers and such other protective provisions as may be reasonably satisfactory
to the MPT Parties consistent with the existing Constituent Documents of such
other Steward Obligors.

Section 6.5    Debt Financing.

(a)    The Parties hereby acknowledge and agree as follows: (i) the
representations, warranties and covenants of the “MPT Parties” pursuant to
Section 5.08(a) of the Purchase Agreement are incorporated herein and made a
part hereof by this reference, and shall be deemed made and given by the

 

 

17



--------------------------------------------------------------------------------

MPT Parties hereunder for the benefit of Steward; and (ii) the representations,
warranties and covenants of the “IASIS Parties” pursuant to Section 5.8(b) of
the Purchase Agreement are incorporated herein and made a part hereof by this
reference, and shall be deemed made and given by Steward hereunder for the
benefit of the MPT Parties.

(b)    Steward shall use its reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to arrange, obtain and consummate the “Debt Financing” as defined
in and pursuant to the Merger Agreement, and to otherwise comply with all
provisions thereof.

(c)    In the event that (i) all of the conditions to closing of the Purchase
Transaction set forth in Sections 6.1 and 6.2 of the Purchase Agreement are
satisfied (other than those conditions that by their terms are to be satisfied
at closing of the Purchase Transaction, but subject to the satisfaction or, if
permissible, waiver of those conditions), (ii) all of the conditions to the
consummation of the financing provided by the “Debt Commitment Letter” (as
defined in the Purchase Agreement) or, if Alternative Financing (as defined in
the Purchase Agreement) is being used in accordance with Section 5.8(a) of the
Purchase Agreement, pursuant to the commitments with respect thereto, have been
satisfied (other than those conditions that by their terms are to be satisfied
at Closing), (iii) the IASIS Seller Parties have delivered written notice to the
MPT Parties confirming irrevocably that all of the conditions set forth in
Sections 6.1 and 6.2 of the Purchase Agreement have been satisfied and the
conditions set forth in Section 6.3 of the Purchase Agreement have been
satisfied or waived and they are ready, willing and able to consummate the
closing of the Purchase Transaction and the IASIS Seller Parties will take all
actions that are within their control to cause such closing to occur, (iv) the
“Debt Financing” (as defined in the Purchase Agreement) has not been funded by
the Financing Sources (as defined in the Purchase Agreement), and (v) Steward
has paid the “Reverse Termination Fee” as defined in and pursuant to
Section 8.03 of the Merger Agreement, then, in such event, (A) if the MPT
Parties (at their sole discretion) promptly commence and pursue litigation or
other proceedings against the Financing Sources (as defined in the Purchase
Agreement) for the financing failure described in subsection (iv), then Steward
shall also pay the MPT Parties’ out-of-pocket costs and expenses for such
litigation or proceedings; or (B) if the MPT Parties do not promptly commence
such proceedings against the Financing Sources, then the MPT Parties shall
reimburse Steward for fifty percent (50%) of such Reverse Termination Fee.

(d)    In the event that Steward owes a Reverse Termination Fee (as defined in
the Merger Agreement) under the Merger Agreement and such obligation is caused
solely by the IASIS Parties’ (as defined in the Purchase Agreement) termination
of the Purchase Agreement contemplated by Section 7.2(b) of the Purchase
Agreement and the applicable MPT Parties owe the Reverse Termination Fee under
and in accordance with Section 7.2(b) of the Purchase Agreement, then the such
MPT Parties shall pay such Reverse Termination Fee to the IASIS Parties under
the Purchase Agreement, notwithstanding the last sentence of Section 8.03(b) of
the Merger Agreement.

Section 6.6    Realty Agreement. The parties acknowledge their respective intent
that the Realty Agreement is intended to substantially mirror the Purchase
Agreement in all material respects (except that it shall pertain to the
Mortgaged Real Property rather than the Owned Real Property). To the extent that
the draft of the Realty Agreement attached hereto as EXHIBIT K does not so
mirror the Purchase Agreement, the parties hereto shall cooperate in good faith
to promptly revise the Realty Agreement as necessary after the date hereof but
in any event prior to Closing.

 

18



--------------------------------------------------------------------------------

ARTICLE VII

CLOSING CONDITIONS

Section 7.1    Conditions to the Acquisition Loan. The obligations of the MPT
Acquisition Lender to make the Acquisition Loan to the Merger Sub as
contemplated hereby shall be subject to the fulfillment of the following
conditions, any one or more of which may be waived by the MPT Parties:

(a)    The closing conditions in Sections 6.1 and 6.2 of the Purchase Agreement
shall have been satisfied by the applicable IASIS Seller Parties and their
Affiliates or waived by the MPT Parties, as applicable, and the closing of the
transactions contemplated by the Purchase Agreement shall have occurred or will
occur assuming the Acquisition Loan is funded.

(b)    The representations and warranties of Steward (i) set forth in Sections
4.1 and 4.2, shall be true and correct in all material respects as of the date
of this Agreement and at and as of the time of the Closing with the same effect
as though made as of the time of the Closing (except to the extent expressly
made as of an earlier date, in which case as of such date), and (ii) set forth
in this Agreement other than those Sections specifically identified in clause
(i) of this Section 7.1(b), in each case without giving effect to any
materiality, “Steward Material Adverse Effect” or other similar materiality
qualifications therein (except that the word “Material” in the defined term
“Material Contract” and the qualification as to Steward Material Adverse Effect,
shall not be disregarded for any of such purposes), shall be true and correct as
of the date of this Agreement and at and as of the time of the Closing as if
made on and as of the time of the Closing (except to the extent expressly made
as of an earlier date, in which case as of such date), except, in the case of
this clause (ii), where the failure to be true and correct would not have or
would not reasonably be expected to have, individually or in the aggregate, a
Steward Material Adverse Effect.

(c)    Steward, the Merger Sub, and the IASIS Seller Parties and their
applicable Affiliates shall have performed or complied in all respects with all
agreements and covenants required by this Agreement and the other Transaction
Documents to be performed or complied with by each of them on or prior to the
Closing Date, except where the failure to so perform or comply would not have or
would not reasonably be expected to have, individually or in the aggregate,
either a Steward Material Adverse Effect (as defined in this Agreement) or an
IASIS Material Adverse Effect (as defined in the Purchase Agreement).

(d)    The Merger Sub shall have executed where applicable, and delivered to MPT
Parties the Acquisition Note.

Section 7.2    Conditions to the Other Obligations of Steward. The obligations
of Steward to effect the transactions contemplated hereby (other than the
Acquisition Loan, which is addressed in Section 7.1 hereof) shall be further
subject to the fulfillment of the following conditions, any one or more of which
may be waived by Steward:

(a)    The representations and warranties of the MPT Parties (i) set forth in
Sections 5.1 and 5.2 shall be true and correct in all material respects as of
the date of this Agreement and at and as of the time of the Closing with the
same effect as though made as of the time of the Closing (except to the extent
expressly made as of an earlier date, in which case as of such date), and
(ii) set forth in this Agreement other than those Sections specifically
identified in clause (i) of this Section 7.2(a), in each case without giving
effect to any materiality, “MPT Material Adverse Effect” or other similar
materiality qualifications therein (except that the qualification as to MPT
Material Adverse Effect shall not be disregarded for any of such purposes),
shall be true and correct as of the date of this Agreement and at and as of the
time of the Closing as if made on and as of the time of the Closing (except to
the extent expressly made as of an

 

19



--------------------------------------------------------------------------------

earlier date, in which case as of such date), except, in the case of this clause
(ii), where the failure to be true and correct would not have or would not
reasonably be expected to have, individually or in the aggregate, an MPT
Material Adverse Effect.

(b)    MPT Parties shall have performed or complied in all material respects
with all agreements and covenants required by this Agreement and the other
Transaction Documents to be performed or complied with by the MPT Parties on or
prior to the Closing Date.

(c)    There shall not have occurred any MPT Material Adverse Effect or any
fact, circumstance, occurrence, change or event which, individually or in the
aggregate, would reasonably be expected to result in an MPT Material Adverse
Effect.

(d)    MPT Parties shall have made the Acquisition Loan and executed, where
applicable, and delivered to Steward the documents referenced in Section 8.4
hereof.

(e)    No Proceeding before a court or any other Governmental Body shall have
been instituted or threatened to restrain or prohibit the transactions herein
contemplated, and no Governmental Body shall have taken any other action
(including, without limitation, issuing an Order or enacting a Law restraining
or prohibiting the transactions contemplated herein) or made any request of any
party hereto as a result of which Steward reasonably and in good faith deems it
inadvisable to proceed with the transactions hereunder.

(f)    The closing conditions in Article VI of the Purchase Agreement and
Article VII of the Merger Agreement shall have been satisfied by the applicable
IASIS Seller Parties and their Affiliates or waived by Steward or the MPT
Parties, as applicable, and the closing of the transactions contemplated by the
Purchase Agreement and the Merger Agreement shall have occurred.

Section 7.3    Conditions to the Other Obligations of MPT Parties. The
obligations of MPT Parties to effect the transactions contemplated hereby (other
than the Acquisition Loan, which is addressed in Section 7.1 hereof) shall be
further subject to the fulfillment of the following conditions, any one or more
of which may be waived by MPT Parties:

(a)    The representations and warranties of Steward (i) set forth in Sections
4.1, 4.2, 4.7, and 4.8 shall be true and correct in all material respects as of
the date of this Agreement and at and as of the time of the Closing with the
same effect as though made as of the time of the Closing (except to the extent
expressly made as of an earlier date, in which case as of such date), and
(ii) set forth in this Agreement other than those Sections specifically
identified in clause (i) of this Section 7.3(a), in each case without giving
effect to any materiality, “Steward Material Adverse Effect” or other similar
materiality qualifications therein (except that the word “Material” in the
defined term “Material Contract” and the qualification as to Steward Material
Adverse Effect, shall not be disregarded for any of such purposes), shall be
true and correct as of the date of this Agreement and at and as of the time of
the Closing as if made on and as of the time of the Closing (except to the
extent expressly made as of an earlier date, in which case as of such date),
except, in the case of this clause (ii), where the failure to be true and
correct would not have or would not reasonably be expected to have, individually
or in the aggregate, a Steward Material Adverse Effect.

(b)    Steward, the Merger Sub, and the IASIS Seller Parties and their
applicable Affiliates shall have performed or complied in all material respects
with all agreements and covenants required by this Agreement and the other
Transaction Documents to be performed or complied with by each of them on or
prior to the Closing Date.

 

20



--------------------------------------------------------------------------------

(a)    There shall not have occurred any Steward Material Adverse Effect or any
fact, circumstance, occurrence, change or event which, individually or in the
aggregate, would reasonably be expected to result in a Steward Material Adverse
Effect.

(c)    The Steward Parties, the IASIS Seller Parties and their respective
Affiliates, as applicable, shall have executed where applicable, and delivered
to MPT Parties the Acquisition Note and the documents referenced in Section 8.3
hereof.

(d)    No Proceeding before a court or any other Governmental Body shall have
been instituted or threatened to restrain or prohibit the transactions herein
contemplated, and no Governmental Body shall have taken any other action
(including, without limitation, issuing an Order or enacting a Law restraining
or prohibiting the transactions contemplated herein) or made any request of any
party hereto as a result of which the MPT Parties reasonably and in good faith
deems it inadvisable to proceed with the transactions hereunder.

(e)    The closing conditions in Article VI of the Purchase Agreement and
Article VII of the Merger Agreement shall have been satisfied by the applicable
IASIS Seller Parties and their Affiliates or waived by Steward or the MPT
Parties, as applicable, and closing of the transactions contemplated by the
Merger Agreement and Purchase Agreement shall have occurred.

ARTICLE VIII

CLOSING

Section 8.1    Acquisition Loan. Subject to Section 7.1 hereof, immediately
after consummation of the Purchase Transaction but immediately prior to
consummation of the Merger, (a) Steward shall cause the Merger Sub to execute
and deliver the Acquisition Note in favor of the MPT Acquisition Lender, and
(b) the MPT Acquisition Lender shall pay the proceeds of the Acquisition Loan to
the Merger Sub by wire transfer of immediately available funds to an account or
accounts designated by Steward at least two (2) Business Days prior to the
Closing Date (as defined below).

Section 8.2    Closing Date. The closing of the other transactions contemplated
under this Agreement (the “Closing”) shall take place immediately following
consummation of the Merger on the same date, time and location set forth in the
Merger Agreement, or such other date, time and location as the Parties shall
mutually agree (the “Closing Date”). It is the intent of the parties that all of
the Transactions occur on the same calendar date.

Section 8.3    Steward Deliverables. On the Closing Date, immediately following
consummation of the Merger, Steward will cause its applicable Affiliates to
execute, deliver and consummate the transactions set forth in the Realty
Agreement. In addition, with respect thereto and in connection with the closing
of the other transactions contemplated hereby, Steward shall deliver, or cause
to be delivered, the following:

(a)    Joinder and Amendment to Master Lease Agreement, executed by the
applicable Steward Parties and Steward Obligors;

(b)    Joinder and Amendment to Mortgage Loan Agreement, executed by the
applicable Steward Parties and Steward Obligors;

(c)    New Stand-Alone Promissory Notes, executed by the applicable New Steward
Borrowers;

 

21



--------------------------------------------------------------------------------

(d)    New Stand-Alone Mortgages, executed by the applicable New Steward
Borrowers;

(e)    New Stand-Alone Security Agreements, executed by the applicable New
Steward Borrowers;

(f)    Omnibus Amendment to Security Documents, executed by the applicable
Steward Parties and Steward Obligors;

(g)    Such other appropriate joinders to, and amendments of, the other MPT
Obligation Documents and other new agreements as may be reasonably necessary in
connection with the transactions contemplated in this Agreement, each in form
and substance reasonably satisfactory to the Parties, executed by the applicable
Steward Parties and Steward Obligors;

(h)    The Assignments of Rents and Leases, executed by the applicable Steward
Parties and Steward Obligors;

(i)    Joinder to the Intercreditor Agreement (as defined in the Master Lease)
in form and substance reasonably satisfactory to the Parties (the “Intercreditor
Joinder”), executed by Citibank, N.A. and any other applicable creditors of the
Steward Obligors;

(j)    Certificates in form and substance reasonably satisfactory to the MPT
Parties from Steward, which are executed and delivered by their respective Chief
Executive Officer or Chief Financial Officer (or Persons exercising similar
authority), dated as of the Closing Date:

(i)    certifying that the conditions set forth in Sections 7.2(a), (b), and
(c) have been satisfied in all respects,

(ii)    certifying, with respect to the Steward, as to a copy of the votes and
authorizing resolutions of the Steward Board and the requisite members of
Steward authorizing and approving the applicable matters contemplated hereunder
and under the other Transaction Documents (including the joinders and amendments
to the various MPT Obligation Documents),

(iii)    certifying, with respect to each of the other Steward Parties and
Steward Obligors, a copy of the applicable votes and authorizing resolutions of
the requisite number of directors, stockholders, members, managers, partners or
other Persons exercising similar authority authorizing and approving for and on
behalf of each of such Steward Parties and Steward Obligors the applicable
matters contemplated hereunder and under the other Transaction Documents
(including the joinders and amendments to the various MPT Obligation Documents);

(iv)    certifying, with respect to the Lessees, as to each Lessee’s certificate
of formation, operating agreements, limited liability company agreements, and
other similar organizational and governing documents, each as in effect from the
date of this Agreement until the Closing Date; and

(v)    providing specimen signatures of the officers or authorized agents of
each of the Steward Parties and Steward Obligors;

(k)    Certificates of existence and good standing of each of the Steward
Parties from the secretary of state of their respect state of formation, dated
no more than twenty (20) days prior to the Closing Date, and (as applicable for
any entities formed in Delaware) certificates of good standing from the
Secretary of State of Arizona, Arkansas, Colorado, Louisiana, Texas, and Utah,
as applicable, dated no more than twenty (20) days prior to the Closing Date;

 

22



--------------------------------------------------------------------------------

(l)    The Title Commitment and an irrevocable commitment from Title Company to
issue the Title Policies to MPT Parties following the Closing Date;

(m)    Any Collateral Assignments and counterparty consents obtained prior to
Closing pursuant to Section 6.2 hereof;

(n)    A duly executed Closing Statement;

(o)    All Merger Documents; and

(p)    Acquisition Note;

(q)    Such other instruments and documents as the Title Company or MPT
reasonably deems necessary to effect the transactions contemplated hereby.

Section 8.4    MPT Parties’ Deliverables. On the Closing Date, the New MPT
Borrowers will execute, deliver and consummate the transactions set forth in the
Realty Agreement. In addition, with respect thereto and in connection with the
closing of the other transactions contemplated hereby, the MPT Parties shall
deliver, or cause to be delivered, the following:

(a)    Joinder and Amendment to Master Lease Agreement, executed by the
applicable MPT Parties;

(b)    Joinder and Amendment to Mortgage Loan Agreement, executed by the
applicable MPT Parties;

(c)    New Stand-Alone Security Agreements, executed by the applicable MPT
Parties;

(d)    Omnibus Amendment to Security Documents, executed by the applicable
Steward Parties and Steward Obligors

(e)    Such other appropriate joinders to, and amendments of, the other MPT
Obligation Documents and other new agreements as may be reasonably necessary in
connection with the transactions contemplated in this Agreement, each in form
and substance reasonably satisfactory to the Parties, executed by the applicable
MPT Parties;

(f)    The Assignments of Rents and Leases, executed by the applicable MPT
Parties;

(g)    The Intercreditor Joinder, executed by the applicable MPT Parties;

(h)    Certificates in form and substance reasonably satisfactory to Steward
from each of the MPT Parties, which are executed and delivered by their
respective officers, dated as of the Closing Date, (i) certifying that the
conditions set forth in Sections 7.1(a), (b) and (c) have been satisfied in all
respects, (ii) certifying with respect to each of the MPT Parties as to (A) each
such MPT Parties’ certificate of formation, limited liability company
agreements, and other similar organizational and governing documents, each as in
effect from the date of this Agreement until the Closing Date and (B) a copy of
the applicable votes and authorizing resolutions of the requisite number of
directors, stockholders, members, managers, partners or other Persons exercising
similar authority authorizing and approving for and on

 

23



--------------------------------------------------------------------------------

behalf of such MPT Parties the applicable matters contemplated hereunder and
under the other Transaction Documents (including the joinders and amendments to
the various MPT Obligation Documents), and (iii) providing specimen signatures
of the officers or authorized agents of each of the MPT Parties;

(i)    Certificates of existence and good standing of MPT Parties from the
secretary of state of the State of Delaware, dated the most recent practical
date prior to the date hereof, and certificates of good standing from the
Secretary of State of Arizona, Arkansas, Colorado, Louisiana, Texas, and Utah,
as applicable, dated the most recent practical date prior to the date hereof;

(j)    A duly executed Closing Statement; and

(k)    Such other instruments and documents as Steward reasonably deems
necessary to effect the transactions contemplated hereby.

ARTICLE IX

TERMINATION

Section 9.1    Termination. Notwithstanding anything to the contrary in this
Agreement, the obligations of the Parties hereunder may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing:
(i) by mutual written consent of the Parties or (ii) upon termination of either
the Merger Agreement or the Purchase Agreement for any reason.

Section 9.2    Notice and Effect. In the event of the termination of this
Agreement pursuant to this Article IX, the Party terminating this Agreement
shall give prompt written notice thereof to the other Parties, and the
transactions contemplated hereby as they relate to MPT shall be abandoned,
without further action by any Party. Each filing, application and other
submission relating to the transactions contemplated hereby shall, to the extent
practicable, be withdrawn from the person to whom it was made. Notwithstanding
any statement contained in this Agreement to the contrary, termination of this
Agreement shall not relieve any Party from liability for any breach or violation
of this Agreement that arose prior to such termination.

Section 9.3    Reverse Termination Fee and Reimbursement of Expenses.

(a)    Steward acknowledges and agrees that the MPT Parties shall only be
obligated to pay the “Reverse Termination Fee” as defined in and strictly in
accordance with Section 7.2 of the Purchase Agreement.

(b)    In the event that any of the MPT Parties are so obligated (or would be
obligated upon a termination of the Purchase Agreement) to pay the “Reverse
Termination Fee” as defined in and pursuant to Section 7.2 of the Purchase
Agreement, then the MPT Parties shall also be responsible for, and shall pay or
reimburse to Steward upon demand for, all reasonable expenses (including but not
limited to legal, accounting, brokerage and other fees and expenses) which may
be incurred by Steward or its Affiliates with respect to this Agreement, the
Merger Agreement, the Purchase Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby.

(c)    In the event that either (i) Steward or any of its Affiliates are
obligated (or would be obligated upon a termination of the Merger Agreement) to
pay the “Reverse Termination Fee” as defined in and pursuant to Section 8.03 of
the Merger Agreement, or (ii) Steward and Merger Sub consensually terminate the
Merger Agreement with IASIS, then, in any such event, Steward shall also be
responsible for, and shall pay or reimburse to the MPT Parties upon demand for,
all reasonable expenses (including

 

24



--------------------------------------------------------------------------------

but not limited to legal, accounting, brokerage and other fees and expenses)
which may be incurred by the MPT Parties or their Affiliates with respect to
this Agreement, the Merger Agreement, the Purchase Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby.

ARTICLE X

CERTAIN POST-CLOSING COVENANTS

Section 10.1    Merger Transaction Losses. The Parties acknowledge that the
Steward Parties may hereafter have certain rights and claims against the
Equityholders pursuant to the terms of the Merger Agreement and the other Merger
Documents. In the event that any of the Parties have Knowledge of any such right
or claim under the Merger Agreement or the other Merger Documents that shall
arise or accrue at any time hereafter in favor of any of the Steward Parties
with respect to any of the Real Property, other MPT Acquired Assets or MPT
Financed Assets, such Party shall promptly notify the other Parties; provided,
that, such Party’s failure to give such notice to the other Parties in a timely
fashion shall not be deemed a breach hereunder by such Party except to the
extent the other Parties are actually and materially prejudiced by the delay. In
the event that any such right or claim under the Merger Agreement or the other
Merger Documents shall arise or accrue at any time hereafter resulting in MPT
Parties incurring any Losses (the “Merger Claim”), Steward shall, after receipt
of written notice from MPT Parties thereof: (a) promptly notify the
Equityholders of the Merger Claim (including all material facts related thereto
to the extent described in the MPT Parties’ notice) and make any applicable
claim for indemnity against the Equityholders with respect thereto pursuant to
the terms of the Merger Agreement and the other Merger Documents, as applicable;
(b) promptly notify MPT Parties of any and all material written communications,
notices or other information that Steward receives with respect to the Merger
Claim; (c) reasonably coordinate with MPT Parties in the exercise of all Steward
Parties’ rights with respect to the Merger Claim (including, without limitation,
the selection, engagement and/or approval of counsel and any rights and remedies
under any escrow agreement), it being understood and agreed that Steward shall
not take any action with respect to any Merger Claim (except for those actions
set forth in clauses (a) and (b) above and except if required by Law or the
Merger Agreement) without MPT Parties’ prior written consent, which shall be in
their reasonable discretion; (d) hold in trust for the benefit of MPT Parties
and account for any amounts received by any Steward Party in respect of any
Merger Claim, and remit the same to MPT Parties to the full extent of any Losses
incurred by the MPT Parties in connection with such Merger Claim; and (e) not
take or agree to take any action which would conflict with Steward Parties’
obligations to MPT Parties with respect to such Merger Claim hereunder or which
would otherwise adversely affect any rights of Steward Parties or MPT Parties
with respect to such Merger Claim unless required by applicable Law or the
Merger Agreement. Without limiting the generality of the foregoing, in the event
that both Steward Parties and MPT Parties incur Losses arising out of or
relating to a matter for which the Equityholders are required to pay any amount
to any Steward Party pursuant to the Merger Agreement, MPT Parties shall be
entitled to recover such Losses first to the extent of MPT Parties’ Losses, with
Steward Parties receiving such payments only after MPT Parties has recovered all
of its respective Losses. The provisions of this Section shall be in addition to
any rights or remedies of MPT Parties provided in Article XI hereof or in the
Purchase Agreement, and shall survive until the earlier of (i) any termination
of this Agreement for a period concurrent with the survival period of any
indemnification obligations of the Equityholders under the Merger Agreement or
(ii) expiration of the time period permitted pursuant to applicable law.

Section 10.2    Tenant Estoppels. Steward shall use commercially reasonable
efforts to obtain and provide to MPT Parties Tenant Estoppels from the lessees
or tenants of (a) all Tenant Leases with annual rental payments in excess of One
Million and No/100 Dollars ($1,000,000), if any, and (b) all Tenant Leases
described on the attached Schedule 10.2 , in each case no later than the date
that is thirty (30) days after the Closing Date.

 

25



--------------------------------------------------------------------------------

Section 10.3    Collateral Assignments. Without any waiver to the covenant in
Section 6.2 hereof or the applicable conditions to Closing in Section 7.3
hereof, to the extent Steward was unable to cause IASIS to provide to the MPT
Parties Collateral Assignments of all of the Collateral Leases and consents of
the applicable landlord counterparties relating thereto (including, without
limitation, those listed on the attached Schedule 6.2 hereof), Steward shall use
commercially reasonable efforts to provide to the MPT Parties such Collateral
Assignments and consents within thirty (30) days following the Closing Date.

ARTICLE XI

INDEMNIFICATION

Section 11.1    Steward’s Agreement to Indemnify. From and after the Closing,
Steward shall indemnify, defend and hold harmless MPT Parties, their Affiliates
and their respective officers, managers, members, (general and limited)
partners, shareholders, employees, agents and representatives (collectively, the
“MPT Indemnified Parties”) from and against Losses, but excluding punitive,
incidental, consequential, special or indirect damages (including loss of
revenue, diminution in value and any damages based on any type of multiple)
actually incurred by the MPT Indemnified Parties or any of them as a result of
or arising from (i) any breach of, misrepresentation associated with or failure
to perform under any covenant, representation, warranty or agreement under this
Agreement or the other Transaction Documents, or the other agreements
contemplated hereby or thereby in each case on the part of the Steward Parties
(including, without limitation, Section 10.1 hereof, but excluding those as a
result of or arising from any breach of, misrepresentation associated with or
failure to perform under any covenant, representation, warranty or agreement of
the Steward Parties under the Merger Agreement or the IASIS Seller Parties under
the Purchase Agreement), or (ii) any Excluded Liabilities (collectively, “MPT
Party Damages”).

Section 11.2    MPT Parties’ Agreement to Indemnify. From and after the Closing,
MPT Parties jointly and severally shall indemnify, defend and hold harmless
Steward, its respective Affiliates and their respective officers, managers,
members, (general and limited) partners, shareholders, employees, agents and
representatives (collectively, the “Steward Indemnified Parties”) from and
against any Losses, but excluding punitive, incidental, consequential, special
or indirect damages (including loss of revenue, diminution in value and any
damages based on any type of multiple) actually incurred by any of the Steward
Indemnified Parties or any of them as a result of or arising from any breach of,
misrepresentation associated with or failure to perform under any covenant,
representation, warranty or agreement under this Agreement or the other
Transaction Documents, or the other agreements contemplated hereby on the part
of MPT Parties (but excluding those as a result of or arising from any breach
of, misrepresentation associated with or failure to perform under any covenant,
representation, warranty or agreement of the MPT Parties under the Merger
Agreement or the Purchase Agreement) (collectively, “Steward Damages”).

Section 11.3    Notification and Defense of Claims.

(a)    A party entitled to be indemnified pursuant to this Article XI (the
“Indemnified Party”) shall notify the party liable for such indemnification (the
“Indemnifying Party”) in writing of any claim or demand which the Indemnified
Party has determined has given or could give rise to a right of indemnification
under this Agreement, as soon as possible after the Indemnified Party has
Knowledge of such claim or demand; provided, that, the Indemnified Party’s
failure to give such notice to the Indemnifying Party in a timely fashion shall
not result in the loss of the Indemnified Party’s rights with respect thereto
except to the extent the Indemnifying Party is actually and materially
prejudiced by the delay.

 

26



--------------------------------------------------------------------------------

(b)    If the Indemnified Party shall notify the Indemnifying Party of any claim
or demand pursuant to the provisions hereof, and if such claim or demand relates
to a claim or demand asserted by a third party against the Indemnified Party in
writing (a “Third Party Claim”), the Indemnifying Party shall have the
obligation either (i) to pay such claim or demand, or (ii) defend any such Third
Party Claim with counsel reasonably satisfactory to the Indemnified Party. After
the Indemnifying Party has assumed the defense of such Third Party Claim, the
Indemnifying Party shall not be liable to the Indemnified Party under this
Article XI for any legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation, provided that the Indemnified Party shall have the right
to employ counsel, at the Indemnifying Party’s expense, to represent it if
(A) in the Indemnified Party’s reasonable opinion the Indemnifying Party is not
diligently prosecuting the defense of such Third Party Claim, (B) such Third
Party Claim involves remedies other than monetary damages and such remedies
against the Indemnified Party, in the Indemnified Party’s reasonable judgment,
would reasonably be expected to be granted and, if granted, would have a
material and adverse effect on such Indemnified Party, (C) the Indemnified Party
may have available to it one or more defenses or counterclaims that are
inconsistent with one or more defenses or counterclaims that may be alleged by
the Indemnifying Party, or (D) the Indemnified Party believes in its reasonable
discretion that a conflict of interest exists between the Indemnifying Party and
the Indemnified Party with respect to such Third Party Claim or action, and in
any such event the reasonable fees and expenses of such separate counsel for the
Indemnified Party shall be paid by the Indemnifying Party. The Indemnified Party
shall make available to the Indemnifying Party or its agents all records and
other materials in the Indemnified Party’s possession reasonably required by the
Indemnifying Party for its use in contesting any Third Party Claim or demand.

(c)    No Indemnified Party may settle or compromise any claim or consent to the
entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnifying Party, unless
(i) the Indemnifying Party fails to assume and diligently prosecute the defense
of such claim or (ii) such settlement, compromise or consent includes an
unconditional release of the Indemnifying Party from all liability arising out
of such claim and does not contain any equitable order, judgment or term which
includes any admission of wrongdoing or could result in any liability (including
regulatory liability) of the Indemnifying Party or which would otherwise in any
manner affect, restrain or interfere with the business of the Indemnifying Party
or any Affiliate of the Indemnifying Party. An Indemnifying Party may not,
without the prior written consent of the Indemnified Party, settle or compromise
any claim or consent to the entry of any judgment with respect to which
indemnification is being sought hereunder unless such settlement, compromise or
consent includes an unconditional release of the Indemnified Party from all
liability arising out of such claim and does not contain any equitable order,
judgment or term which includes any admission of wrongdoing or could result in
any liability (including regulatory liability) of the Indemnified Party or which
would otherwise in any manner affect, restrain or interfere with the business of
the Indemnified Party or any of the Indemnified Party’s Affiliates.

Section 11.4    Investigations. The right to indemnification based upon breaches
or inaccuracies of representations, warranties and covenants will not be
affected by any investigation conducted with respect to, or knowledge acquired
(or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, whether as a
result of disclosure by a party pursuant to this Agreement or otherwise, with
respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty or covenant. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant, will not affect a party’s right to
indemnification, payment of damages or other remedies based on such
representations, warranties and covenants.

 

27



--------------------------------------------------------------------------------

Section 11.5    Exclusive Remedy. FROM AND AFTER THE CLOSING, THE PARTIES AGREE
AND ACKNOWLEDGE THAT THE INDEMNIFICATION RIGHTS PROVIDED IN THIS ARTICLE XI
SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF THE PARTIES TO THIS AGREEMENT FOR
BREACHES OF THIS AGREEMENT AND FOR ALL DISPUTES ARISING UNDER OR RELATING TO
THIS AGREEMENT AND ANY ADDITIONAL AGREEMENTS OR DOCUMENTS EXECUTED OR DELIVERED
IN OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT AS PROVIDED IN
SECTION 11.1 HEREOF, FOR POST-CLOSING COVENANTS, CASES WHERE SPECIFIC
PERFORMANCE IS AVAILABLE AS A REMEDY AND EXCEPT IN CASES OF FRAUD.

Section 11.6    Treatment of Indemnification Payments. All indemnification
payments made pursuant to this Article shall be treated by the parties for
income Tax purposes as adjustments to the Purchase Price, unless otherwise
required by applicable Law.

ARTICLE XII

REPRESENTATIVES OF PARTIES

Section 12.1    MPT Parties. The MPT Parties hereby appoint MPT Sycamore Opco,
LLC as their duly authorized agent and representative (the “MPT Parties’
Representative”) to take all actions and enforce all rights of the MPT Parties
under this Agreement, including, without limitation, (i) giving and receiving
any notice or instruction permitted or required under this Agreement;
(ii) interpreting all of the terms and provisions of this Agreement;
(iii) authorizing payments or obtaining reimbursement as may be provided for
herein; (iv) consenting to, compromising or settling all disputes with Steward
under this Agreement; (v) conducting negotiations and dealing with Steward under
this Agreement; and (vi) taking any other actions on behalf of the MPT Parties
relating to the MPT Parties’ rights, claims, duties and obligations under this
Agreement. In the performance of Steward’s duties and obligations hereunder,
Steward shall be authorized and permitted to correspond and transact with the
MPT Parties’ Representative on behalf of all the MPT Parties and shall be
entitled to rely upon any document or instrument executed and delivered by the
MPT Parties’ Representative.

ARTICLE XIII

MISCELLANEOUS

Section 13.1    Notices. All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given or delivered (a) when
personally delivered, (b) when transmitted via telecopy (or other facsimile
device) to the number set out below if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), (c) the day following the day (except if not a Business Day
then the next Business Day) on which the same has been delivered prepaid to a
reputable national overnight air courier service or (d) the third Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid. Notices, demands and communications, in each case to the
respective parties, shall be sent to the applicable address set forth below,
unless another address has been previously specified in writing:

 

  if to Steward:   

Steward Health Care System LLC

111 Huntington Avenue, Suite 1800

Boston, MA 02199-7653

    

Attn: Joseph C. Maher, Jr.

Fax: (617) 419-4800

 

28



--------------------------------------------------------------------------------

  with a copy to:   

McDermott Will & Emery LLP

444 West Lake Street, Suite 4000

Chicago, Illinois 60606-0029

Attn: Ankur Gupta, Esq.

Facsimile: (312) 984-7700

  if to MPT Parties:   

c/o MPT Operating Partnership, L.P.

1000 Urban Center Drive, Suite 501

Birmingham, Alabama 35242

Attn: Legal Department

Fax: (205) 969-3756

  with a copy to:   

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

420 20th Street North

1400 Wells Fargo Tower

Birmingham, Alabama 35203

Attn: Thomas O. Kolb, Esq.

Fax: (205) 322-8007

or to such other address as either party may hereafter designate in writing, and
shall be effective upon receipt. A notice, demand, consent, approval, request
and other communication shall be deemed to be duly received if delivered in
person or by a recognized delivery service, when left at the address of the
recipient and if sent by facsimile, upon receipt by the sender of an
acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number; provided that if a notice, demand, consent,
approval, request or other communication is served by hand or is received by
facsimile on a day which is not a Business Day, or after 5:00 p.m. on any
Business Day (based upon Birmingham, Alabama time), such notice or communication
shall be deemed to be duly received by the recipient at 9:00 a.m. (based upon
Birmingham, Alabama time) on the first Business Day thereafter.

Section 13.2     Disclosure Schedules.

(a)    Each schedule to this Agreement (as may be amended from time to time by a
Schedule Supplement, the “Schedules”) shall be considered a part hereof as if
set forth herein in full. From the date hereof until the Closing Date, each of
the Parties may update their respective Schedules (but only to reflect events
occurring after the date hereof), subject to the other Party’s approval rights
described below (any such update, a “Schedule Supplement”). If a Party, after
having a period of five (5) Business Days to review any such Schedule Supplement
proposed by another Party, determines in its reasonable discretion that it
should not consummate the transactions contemplated by this Agreement because
such Schedule Supplement discloses facts or circumstances having, as applicable,
an MPT Material Adverse Effect or a Steward Material Adverse Effect
(individually or in the aggregate with facts or circumstances disclosed in the
original Schedules or any amended or modified Schedule), then such Party may
terminate this Agreement on or before the Closing by giving a written notice to
the other Party (a “Termination Notice”), whereupon the other Parties shall be
entitled, for a period of ten (10) Business Days after its receipt of the
Termination Notice, to cure the matter that has triggered such Termination
Notice.

(b)    Notwithstanding anything contained herein to the contrary, any such
Schedule Supplement after the date of this Agreement (i) shall be disregarded in
all respects for purposes of determining whether any Losses exist or is
indemnifiable under this Agreement and (ii) for the avoidance of doubt, shall
not prejudice or otherwise affect any Party’s right to seek relief for another
Party’s breach of a representation or warranty or affect the Party’s right to
indemnification under Section 10.1, Section 11.1, or Section 11.2 hereof.

 

29



--------------------------------------------------------------------------------

(c)     In the event that IASIS shall make any amendment, modification or
supplement to any representation, warranty, covenant or related disclosure
schedule in the Merger Agreement relating, directly or indirectly, to any of the
Real Property or if Steward shall otherwise have Knowledge that any of the
representations and warranties of the IASIS Parties contained in the Realty
Agreement (without giving effect to any limitation as to “materiality”,
“Material Adverse Effect”, or similar terms set forth therein) do not remain
true and correct for any reason, then Steward shall immediately notify the MPT
Parties of the same and make any necessary updates to the disclosure schedules
to the Realty Agreement (any such update, a “Realty Agreement Supplement”). If
the MPT Parties, after having a period of five (5) Business Days to review any
such Realty Agreement Supplement proposed by Steward, determines in the MPT
Parties’ reasonable discretion that the MPT Parties should not consummate the
transactions contemplated by this Agreement because such Realty Agreement
Supplement discloses facts or circumstances having, as applicable, a “Steward
Material Adverse Effect” (individually or in the aggregate with facts or
circumstances disclosed in the original schedules to the Realty Agreement or any
amended or modified schedule to the Realty Agreement), then such Party may
terminate this Agreement on or before the Closing by giving a Termination
Notice, whereupon the other Parties shall be entitled, for a period of ten
(10) Business Days after its receipt of the Termination Notice, to cure the
matter that has triggered such Termination Notice.

(d)     In the event that IASIS shall make any amendment, modification or
supplement to any representation, warranty, covenant or related disclosure
schedule in the Purchase Agreement relating, directly or indirectly, to any of
the Real Property or if the MPT Parties shall otherwise have Knowledge that any
of the representations and warranties of the IASIS Parties contained in the
Purchase Agreement (without giving effect to any limitation as to “materiality”,
“Material Adverse Effect”, or similar terms set forth therein) do not remain
true and correct for any reason, then the MPT Parties shall immediately notify
Steward of the same and make any necessary updates to the disclosure schedules
to the Purchase Agreement (any such update, a “Purchase Agreement Supplement”).
If Steward, after having a period of five (5) Business Days to review any such
Purchase Agreement Supplement proposed by the MPT Parties, determines in
Steward’s reasonable discretion that Steward should not consummate the
transactions contemplated by this Agreement because such Purchase Agreement
Supplement discloses facts or circumstances having, as applicable, an “MPT
Material Adverse Effect” (individually or in the aggregate with facts or
circumstances disclosed in the original schedules to the Purchase Agreement or
any amended or modified schedule to the Purchase Agreement), then such Party may
terminate this Agreement on or before the Closing by giving a Termination
Notice, whereupon the other Parties shall be entitled, for a period of ten
(10) Business Days after its receipt of the Termination Notice, to cure the
matter that has triggered such Termination Notice.

Section 13.3     Assignment. This Agreement is not assignable by any party
without the prior written consent of the other parties. Notwithstanding the
foregoing, the MPT Parties may at any time and without the consent of Steward
assign all of the MPT Parties’ rights and obligations hereunder to any Affiliate
of the MPT Parties; provided, however, that no such assignment shall relieve or
release the MPT Parties from their obligations hereunder.

Section 13.4    Severability. The Parties agree that each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or any application of
this Agreement (as to any Party or otherwise) is held to be prohibited by or
invalid under applicable law, such provision or application shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement or any
other applications of this Agreement.

 

30



--------------------------------------------------------------------------------

Section 13.5    Expenses. Subject to Section 9.3 hereof, Steward is responsible
for, and shall pay or reimburse to MPT Parties upon demand for, all reasonable
expenses (including but not limited to legal, accounting, brokerage and other
fees and expenses) which may be incurred by MPT Parties or its Affiliates with
respect to this Agreement, the Merger Agreement, the Purchase Agreement, the
other Transaction Documents and the transactions contemplated hereby and
thereby. In addition, Steward is responsible for, and shall pay to MPT Parties
or the applicable third parties upon demand, the costs of all surveys,
inspections, title policies, environmental and other third party reports
required by MPT Parties, recording fees, transfer taxes, lease taxes, and all
other expenses incurred in the transactions contemplated hereby and thereby. For
the avoidance of doubt, MPT Parties may submit to Steward after the Closing
copies of additional invoices relating to costs and expenses, and Steward shall
reimburse MPT Parties within ten (10) days after receipt thereof. In addition to
the foregoing, Steward shall cause the IASIS Seller Parties and their applicable
Affiliates to pay all costs and expenses required to be paid pursuant to
Section 6.4, Section 10.6 and the other terms and conditions of the Purchase
Agreement.

Section 13.6    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS
EXECUTED AND PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW
PRINCIPLES.

Section 13.7    Jurisdiction and Venue. EACH OF THE PARTIES CONSENTS TO PERSONAL
JURISDICTION IN THE STATE OF DELAWARE. EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 13.7, EACH OF THE PARTIES AGREES THAT ANY ACTION OR PROCEEDING ARISING
FROM OR RELATED TO THIS AGREEMENT SHALL BE BROUGHT AND TRIED EXCLUSIVELY IN THE
STATE OR FEDERAL COURTS OF DELAWARE. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT. EACH OF THE PARTIES EXPRESSLY
ACKNOWLEDGES THAT DELAWARE IS A FAIR, JUST AND REASONABLE FORUM AND AGREES NOT
TO SEEK REMOVAL OR TRANSFER OF ANY ACTION FILED BY THE OTHER PARTIES IN SAID
COURTS. FURTHER, EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY CERTIFIED MAIL
ADDRESSED TO A PARTY AT THE ADDRESS DESIGNATED PURSUANT TO SECTION 13.1 SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PARTY FOR ANY ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT. A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT MAY BE ENFORCED IN ANY OTHER COURT TO WHOSE
JURISDICTION ANY OF THE PARTIES IS OR MAY BE SUBJECT.

Section 13.8    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY IN CONNECTION WITH THIS AGREEMENT OR SUCH AGREEMENTS.

Section 13.9    Specific Performance and Remedies.

(a)    The Parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed by them in
accordance with the terms hereof or were

 

31



--------------------------------------------------------------------------------

otherwise breached and that each party hereto shall be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically the provisions of this Agreement (without any requirement
to post any bond or other security in connection with seeking such relief), or
any other remedy at law or equity, exclusively in accordance with Section 13.7
hereof. The Parties hereto agree not to raise any objections to the availability
of the equitable remedy of specific performance to prevent or restrain breaches
of this Agreement by Steward, on the one hand, and to prevent or restrain
breaches of this Agreement by the MPT Parties, on the other hand, and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of the Parties under this Agreement. Each of the Parties hereto
hereby irrevocably submits with regard to any such action or proceeding relating
to this Section 13.9, for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Section 13.9 in any court
other than the aforesaid courts. For purposes of this Section 13.9, each of the
Parties hereto hereby consents to service of process in accordance with the
terms of Section 13.7 of this Agreement.

(b)    If the Closing shall not have occurred because of a breach by any of the
Parties of their respective obligations under this Agreement and all of the
conditions to such Parties’ obligations as set forth in Article 7 have either
been satisfied or previously waived (or would have been satisfied or are capable
of being satisfied but for such breach of such Parties’ respective obligations
under this Agreement), subject to Sections 13.9(d) and (e) below then the
non-breaching Parties shall have the right to a court order specifically
enforcing the provisions of this Agreement to which such breach applies and, in
any event, to specifically force the Closing to occur. If any of the
non-breaching Parties brings any action to enforce specifically the performance
of the terms and provisions of this Agreement by the breaching Parties, the
Termination Date shall automatically be extended by (x) the amount of time
during which such action is pending, plus twenty (20) Business Days or (y) such
other time period established by the Delaware court presiding over such action.

(c)    In no event shall either party be entitled to both specific performance
and damages. Neither party shall be entitled to special, punitive or
consequential damages.

(d)    For the avoidance of doubt, and notwithstanding the foregoing provisions
of this Section 13.9, Steward acknowledges that Steward shall not be entitled to
an injunction or injunctions or otherwise to enforce specifically the provisions
of this Agreement unless the IASIS Seller Parties are entitled to seek specific
performance to cause the MPT Parties to consummate the Purchase Transaction
pursuant to Section 10.10 of the Purchase Agreement.

(e)    For the avoidance of doubt, and notwithstanding the foregoing provisions
of this Section 13.9, the MPT Parties acknowledge that the MPT Parties shall not
be entitled to an injunction or injunctions or otherwise to enforce specifically
the provisions of this Agreement unless IASIS is entitled to seek specific
performance to cause Steward and Merger Sub to consummate the Merger pursuant to
Section 10.12 of the Merger Agreement.

Section 13.10    Entire Agreement; Modification. This Agreement, together with
all exhibits, schedules and the other documents referred to herein, embody and
constitute the entire understanding between the Parties with respect to the
transactions contemplated herein (other than the Confidentiality Agreement), and
all prior agreements, understandings, representations and statements (oral or
written) are merged into this Agreement. The Parties have not relied upon, and
shall not be entitled to rely upon, any prior or contemporaneous agreements,
understandings, representations or statements (oral or written) other than this
Agreement in effecting the transactions contemplated herein or otherwise.
Neither this Agreement, any exhibit or schedule attached hereto, nor any
provision hereof or thereof may be modified or amended except by an instrument
in writing signed by the Parties; provided, further, that the Parties shall not
agree to any such modification or amendment that would reasonably be likely to
have a material adverse effect on the IASIS Seller Parties unless the Parties
obtain the prior written consent of IASIS.

 

32



--------------------------------------------------------------------------------

Section 13.11    Extension; Waiver. At any time prior to the Closing Date, the
parties hereto may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered pursuant hereto and
(c) waive compliance by the other party with any of the agreements or conditions
contained herein. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of the party against which such waiver or extension is to be
enforced. Waiver of any term or condition of this Agreement by a party shall not
be construed as a waiver of any subsequent breach or waiver of the same term or
condition by such party, or a waiver of any other term or condition of this
Agreement by such party.

Section 13.12    Joint Drafting. The Parties hereto and their respective counsel
have participated in the drafting and redrafting of this Agreement and the
general rules of construction which would construe any provisions of this
Agreement in favor of or to the advantage of one Party as opposed to the other
Parties as a result of one Party drafting this Agreement as opposed to the other
Parties or in resolving any conflict or ambiguity in favor of one Party as
opposed to the other Parties on the basis of which Party drafted this Agreement
are hereby expressly waived by all Parties to this Agreement.

Section 13.13    Counterparts. This Agreement may be executed in any number of
counterparts and via facsimile or other electronic means, each of which shall be
an original, but all of which together shall constitute one and the same
instrument.

Section 13.14    Binding Effect; No Third Part Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and, except as expressly set forth herein, is
not intended to confer upon any other Person (other than Non-Recourse Party with
respect to Section 13.16 hereof) any rights or remedies hereunder.

Section 13.15    Exhibits within Exhibits. All exhibits or schedules referenced
within any of the Exhibits attached hereto, which are not otherwise attached in
an agreed upon form to such Exhibit, shall be mutually agreed to by the parties.

Section 13.16    No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, or in any document or instrument delivered in
connection herewith, each of the Parties, by its acceptance, directly or
indirectly, of the benefits of this Agreement, expressly covenants, acknowledges
and agrees that no Person other than the Parties hereto shall have any
obligation hereunder (and with respect thereto, only to the extent expressly
provided herein) and that no recourse hereunder shall be had against, and no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any of the Parties’ former, current and future direct or indirect
equity holders, controlling persons, directors, officers, employees, agents,
Financing Sources (as defined in the Purchase Agreement), Affiliates, advisors,
members, managers, general or limited partners, assignees, or representatives or
any of their respective former, current or future direct or indirect equity
holders, controlling persons, directors, officers, employees, agents,
Affiliates, advisors, members, managers, general or limited partners or
assignees, or representatives (each being referred to as a “Non-Recourse
Party”), for any obligations of the Parties under this Agreement, or for any
claim based on, in respect of, or by reason of any such obligations or their
creation, through any of the Parties or otherwise, whether by or through
attempted piercing of the corporate veil, by or through a claim by or on behalf
of any of the Parties hereto against any of the other Parties or any
Non-Recourse Party, by the enforcement of any judgment or assessment or by any
legal or equitable proceeding, by virtue of any law, statute, or

 

33



--------------------------------------------------------------------------------

regulation, or otherwise. Each of the Parties hereby covenants and agrees that
it shall not institute, and shall cause each of its Affiliates and its equity
holders and representatives not to attempt to assign or institute, directly or
indirectly, any claim, suit or proceeding or bring, or attempt to assign, any
other claim arising under, or in connection with, this Agreement against any
Non-Recourse Party.

Section 13.17     Electronically Transmitted Signatures. In order to expedite
the execution of this Agreement, telecopied signatures or signatures sent by
electronic mail may be used in the place of original signatures on this
Agreement. The Parties intend to be bound by the signatures of the telecopied or
electronically mailed signatures, and hereby waive any defenses to the
enforcement of the terms of this Agreement based on the form of the signature.
Following any facsimile or electronic mail transmittal, the Party shall promptly
deliver the original instrument by reputable overnight courier in accordance
with the notice provisions of this Agreement.

Section 13.18     Necessary Actions. Each Party shall perform any further acts
and execute and delivery any documents that may be reasonably necessary to carry
out the provisions of this Agreement.

Section 13.19    Public Announcements. No press release or public announcement
related to this Agreement or the transactions contemplated herein shall be
issued or made by any party hereto (or any Affiliate to a party hereto) without
the joint approval of the other parties hereto, unless required by Law (in the
reasonable opinion of counsel) in which case the other parties shall have the
right to review such press release, announcement or communication prior to
issuance, distribution or publication. Notwithstanding the foregoing, a party
may, without the prior consent of the other parties hereto, (a) issue or cause
publication of any such press release or public announcement to the extent that
such party reasonably determines, after consultation with outside legal counsel,
such action to be required by Law or by the rules of any applicable
self-regulatory organization (including, without limitation, federal and state
securities laws and the rules and regulations of the NYSE or NASDAQ), in which
event such party will use its commercially reasonable efforts to allow the other
parties hereto reasonable time to comment on such press release or public
announcement in advance of its issuance, (b) disclose that it has entered into
this Agreement and the other Transaction Documents, and may provide and disclose
information regarding this Agreement, the parties to this Agreement and the
other Transaction Documents, the Owned Real Property, the Mortgaged Real
Property, the Facilities and the other assets and properties subject hereto and
thereto, and such additional information which such party may reasonably deem
necessary, to its proposed investors in connection with a public offering or
private offering of securities, or any current or prospective lenders with
respect to its financing, and to investors, analysts and other parties in
connection with earnings calls and other normal communications with investors,
analysts and other parties, or (c) include any information in a prospectus,
prospectus supplement or other offering circular or memorandum in connection
with public or private capital raising or other activities undertaken by such
party.

[Signatures Appear on the Following 2 Pages.]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers on the date first written above.

 

MPT PARTIES: MPT OF MESA, LLC MPT OF WEST MONROE, LLC MPT OF PORT ARTHUR, LLC
MPT OF WEST VALLEY CITY, LLC MPT OF HOPE-STEWARD, LLC MPT OF ODESSA-STEWARD, LLC
MPT OF HOUSTON-STEWARD, LLC MPT OF PHOENIX-STEWARD, LLC MPT OF SALT LAKE
CITY-STEWARD, LLC MPT OF SAN ANTONIO-STEWARD, LLC MPT OF TEMPE-STEWARD, LLC MPT
OF TEXARKANA-STEWARD, LLC MPT OF LAS VEGAS-STEWARD, LLC MPT OF LAYTON-STEWARD,
LLC MPT OF WEST JORDAN-STEWARD, LLC MPT OF HOUSTON RE - STEWARD, LLC MPT OF
LAYTON RE - STEWARD, LLC MPT OF MARICOPA RE - STEWARD, LLC MPT OF ODESSA RE -
STEWARD, LLC MPT OF OGDEN RE - STEWARD, LLC MPT OF PHOENIX RE - STEWARD, LLC MPT
OF PORT ARTHUR RE - STEWARD, LLC MPT OF WOODLAND PARK RE - STEWARD, LLC MPT OF
SAN ANTONIO RE - STEWARD, LLC MPT OF PHOENIX BEHAVIORAL-STEWARD, LLC MPT OF
LEHI-STEWARD, LLC MPT SYCAMORE OPCO, LLC

 

BY:   MPT OPERATING PARTNERSHIP, L.P. TITLE:   SOLE MEMBER OF EACH OF THE  
FOREGOING ENTITIES

 

By:  

/s/ R. Steven Hamner

Name:  

R. Steven Hamner

Title:  

Executive Vice President and CFO

[Signatures Continue on Following Page]

 

Signature Page 1 of 2

IASIS (Project Ignite) Master Agreement



--------------------------------------------------------------------------------

STEWARD: STEWARD HEALTH CARE SYSTEM LLC By:  

/s/ Ralph de la Torre

Name:  

Ralph de la Torre, M.D.

Title:  

President & Chairman

 

Signature Page 2 of 2

IASIS (Project Ignite) Master Agreement